SHARE PURCHASE AGREEMENT







HARMAN CANADA CO.



– and –



DAN DODGE, GORDON BELL, 2056805 ONTARIO INC., 1133547 ALBERTA INC., DAN DODGE
and PENELOPE DODGE in their capacity as the Trustees of THE DODGE FAMILY TRUST,
and GORDON BELL and MARY FYFE in their capacity as the Trustees of THE BELL
FAMILY TRUST



TABLE OF CONTENTS



Article 1 - Interpretation…………………………………………………………………………..2
     1.1       Defined Terms…………………………………………………………….……...……2
     1.2       Best of Knowledge……………………………………...……………………………10
     1.3       Schedules………………………………………………………………….……….....10
     1.4       Currency and Exchange Rate………………………………………………..……….10
     1.5       Choice of Law and Attornment…………………………………………….….……..10
     1.6        Interpretation Not Affected by Headings or Party
Drafting……………….………...10
     1.7       Number and Gender………………………………………………………………….11
     1.8       Time of Essence……………………………………………………………………...11
     1.9       Joint and Several Obligations………………………………….………………….…11
     1.10    Vendors to Act Unanimously…………………………………………………..…….11
Article 2 - Purchase and Sale……………………………………………………………….…..11
     2.1       Purchased Shares………………………………………………………………….…11
     2.2       Purchase Price…………………………………………………………………….…11
     2.3       Shareholder Loans…………………………………………………………………..12
     2.4       Satisfaction of the Purchase Price…………………………………………………...12
     2.5       Security for the Purchaser’s Obligation to Pay the Purchase
Price…………………13
     2.6       Adjustment to Purchase Price and Post Closing Payments to
Vendors……………..13
     2.7       Release of Moneys in Escrow Account to Purchaser……………………………….14
Article 3 - Representations and Warranties…………………………………………………….14
     3.1       Representations and Warranties by the Vendors……………………………………14
     3.2       Representations and Warranties by the Purchaser…………………………………..37
Article 4 - Covenants…………………………………………………………………………...39
     4.1       Covenants by the Vendors…………………………………………………………..39
     4.2       Covenants by the Purchaser…………………………………………………………42
     4.3       Joint Tax Covenants………………………………………………………………...43
Article 5 - Conditions…………………………………………………………………………..44
     5.1       Conditions to the Obligations of the Purchaser………………………………….….44
     5.2       Waiver or Termination by Purchaser……………………………………………….46
     5.3       Conditions to the Obligations of the Vendors………………………………………46
     5.4       Waiver or Termination by Vendors…………………………………………………47
Article 6 - Closing……………………………………………………………………………...47
     6.1       Closing Arrangements………………………………………………………………47
     6.2       Documents to be Delivered…………………………………………………………47
Article 7 - Survival and Limitations of Representations, Warranties and
covenants………….48
     7.1       Representations, Warranties and Covenants made by the
Vendors………………..48
     7.2       Survival of Warranties by Purchaser……………………………………………….48
     7.3       Limitations on Claims………………………………………………………………49
Article 8 - Indemnification and Set-off………………………………………………………...49
     8.1       Indemnity for Claims……………………………………………………………….49
     8.2       Provisions Relating to Claims………………………………………………………50
     8.3       Right of Set-Off……………………………………………………………………..51
     8.4       Characterization of Payment of Claim………………………………………………52
     8.5       Obligation to Pay Claim…………………………………………………………….52
     8.6       Vendors’ Maximum Liability for Claims…………………………………………...52
     8.7       Procedure for Resolved Claims and Unresolved Claims……………………………52
Article 9 - ESCROW ACCOUNT………………………………………………………………53
     9.1       Escrow Arrangements………………………………………………………………..53
     9.2       Escrow Agreement…………………………………………………………………...53
Article 10 - General Provisions………………………………………………………………….53
     10.1      Further Assurances…………………………………………………………………..53
     10.2      Remedies Cumulative………………………………………………………………..53
     10.3      Notices……………………………………………………………………………….53
      10.4      Counterparts…………………………………………………………………………55
      10.5      Expenses of Parties………………………………………………………………….55
      10.6      Brokerage and Finder’s Fees………………………………………………………..55
      10.7      Announcements……………………………………………………………………..56
      10.8      Assignment………………………………………………………………………….56
      10.9      Successors and Assigns……………………………………………………………..56
      10.10    Entire Agreement……………………………………………………………………56
      10.11    Waiver……………………………………………………………………………….56
      10.12    Amendments………………………………………………………………………...57




SCHEDULES



SCHEDULE 1.1(3)          Audited Financial Statements
SCHEDULE 1.1(18)        Dan Dodge Employment Agreement
SCHEDULE 1.1(33)        Gordon Bell Employment Agreement
SCHEDULE 1.1(37)        Interim Financial Statements
SCHEDULE 1.1(40)        Key Employee Employment Agreement
SCHEDULE 1.1(44a)      Open Source License-In Agreements
SCHEDULE 1.1(44b)      Open Source Software
SCHEDULE 1.1(48)        Other Vendor Agreement
SCHEDULE 1.1(56a)      QNX Licensee Agreements
SCHEDULE 1.1(71a)      Third Party Commercial License-In Agreements
SCHEDULE 3.1(6)          The QNX Group and Vendors’ Contractual and Regulatory
                                          Consents and Approvals
SCHEDULE 3.1(7)(a)        Jurisdictions of Incorporation of QNX Group
SCHEDULE 3.1(7)(c)      Constating Documents of the QNX Group
SCHEDULE 3.1(7)(e)       The QNX Group’s Governmental Licences
SCHEDULE 3.1(10)         Issued Share Capital
SCHEDULE 3.1(12)         Options
SCHEDULE 3.1(13)         Shareholder Loans
SCHEDULE 3.1(14)        Authorized and Issued Share Capital of the Subsidiaries
SCHEDULE 3.1(15)        Shareholders’ Agreements and other Ownership or Voting
Agreements
SCHEDULE 3.1(20)         Changes or Events since the Audited Statements Date
SCHEDULE 3.1(21)         Commitments for Capital Expenditures
SCHEDULE 3.1(22)         Paid Dividends and Distributions since the Audited
Statements Date
SCHEDULE 3.1(23)         Tax Matters
SCHEDULE 3.1(24)         Pending or Threatened Litigation
SCHEDULE 3.1(25)(b)    Environmental Audits, Assessments and Studies
SCHEDULE 3.1(26)         Permitted Encumbrances
SCHEDULE 3.1(27)         Deposit Accounts and Safe Deposit Boxes
SCHEDULE 3.1(28)         Powers of Attorney
SCHEDULE 3.1(31)         Real Properties
SCHEDULE 3.1(32)         Leased Premises
SCHEDULE 3.1(34)         Condition of Properties and Equipment
SCHEDULE 3.1(35)         Leases of Personal Property
SCHEDULE 3.1(36)(a)    QNX Intellectual Property
SCHEDULE 3.1(36)(b)    QNX Software
SCHEDULE 3.1(36)(c)    QNX Product Suite
SCHEDULE 3.1(36)(d)    Intellectual Property Escrow
SCHEDULE 3.1(36)(f)    Intellectual Property and Software Agreement Consents
SCHEDULE 3.1(36)(h)    Intellectual Property Settlement Agreement
SCHEDULE 3.1(36)(j)     Inventions by Employees
SCHEDULE 3.136(l)       Distribution Payments
SCHEDULE 3.1(36)(m)   Missing Proprietary Rights Agreements
SCHEDULE 3.1(36)(o)    Confidentiality Agreement Exceptions
SCHEDULE 3.1(36)(p)    Intellectual Property Infringement
SCHEDULE 3.1(36)(r)     Intellectual Property Opinions
SCHEDULE 3.1(36)(s)     Open Source Licensing and Distribution of QNX Product
Suite
SCHEDULE 3.1(36)(t)     Public Use of QNX Software
SCHEDULE 3.1(36)(u)    Funding of Intellectual Property Development
SCHEDULE 3.1(36)(w)   Other Technology Required for QNX Products Suite
SCHEDULE 3.1(41)(a)    Indemnities
SCHEDULE 3.1(41)(b)    Outstanding Guarantees and Warranties
SCHEDULE 3.1(41)(d)    QNX Group’s Standard Terms
SCHEDULE 3.1(41)(e)    Agreements and Commitments to Customers
SCHEDULE 3.1(41)(f)    Letters of Credit, Bonds and other Financial Security
Arrangements
SCHEDULE 3.1(42)        QNX Distribution-In Agreements
SCHEDULE 3.1(43)        QNX Distribution-Out Agreements
SCHEDULE 3.1(44)        Material Contracts, Leases and Agreements
SCHEDULE 3.1(46)        Employees
SCHEDULE 3.1(47)        Employment Agreements Not Terminable on Statutory or
                                          Common Law Period of Notice
SCHEDULE 3.1(48)(c)    Outstanding Employee Controversy
SCHEDULE 3.1(48)(e)    Employee Actions
SCHEDULE 3.1(49)(a)    Benefit Plans
SCHEDULE 3.1(50)         Insurance
SCHEDULE 3.1(51)         Non Arm’s Length Payments Since the Audited Statements
Date
SCHEDULE 3.2(2)           Purchaser’s Contractual and Regulatory Approvals
SCHEDULE 4.1(7)           Release by the Vendors
SCHEDULE 4.1(8)           Key Employees
SCHEDULE 4.2(1)(b)      Eligible Employees
SCHEDULE 5.1(4)           Consents Required for Closing




















SHARE PURCHASE AGREEMENT

            THIS AGREEMENT is made as of the 26th day of October, 2004

B E T W E E N :

HARMAN CANADA CO., an unlimited liability corporation incorporated under the
laws of the Province of Nova Scotia

(the “Purchaser”)

- and -

DAN DODGE, GORDON BELL, 2056805 ONTARIO INC.,a corporation incorporated under
the laws of the Province of Ontario,1133547 ALBERTA INC., a corporation
incorporated under the laws of the Province of Alberta, DAN DODGE and PENELOPE
DODGE in their capacity as the Trustees of THE DODGE FAMILY TRUST, a trust
created under the laws of Ontario, and GORDON BELL and MARY FYFE in their
capacity as the Trustees of THE BELL FAMILY TRUST, a trust created under the
laws of Ontario

(collectively the “Vendors”)

WHEREAS:    

A.        QNX SOFTWARE SYSTEMS LTD.(the “Corporation”), a corporation
incorporated under the laws of Canada, currently has issued and outstanding
149,790,159 common shares;

B.         The Vendors are the registered and beneficial owners of 144,366,603
issued and outstanding common shares in the capital of the Corporation;

C.        The Corporation is indebted to certain of the Vendors on account of
the Shareholder Loans (as hereinafter defined);

D.        The Corporation has granted to persons other than the Vendors option
rights to acquire common shares in the capital of the Corporation;

E.         Pursuant to the plan under which the aforesaid option rights have
been granted, the Corporation has the right to cause the holders of option
rights to exercise their option rights on an expedited basis, failing which, the
Corporation is entitled to terminate any unexercised option rights;

- 2 -

F.         The Purchaser wishes to purchase, and the Vendors wish to sell,
substantially all of the issued and outstanding shares in the capital of the
Corporation held by the Vendors on the terms and conditions herein contained,
and, in addition, at the Closing Time (as hereinafter defined), the Purchaser
wishes purchase, all other issued and outstanding shares in the capital of the
Corporation held by the Vendors pursuant to Other Vendor Agreements (as
hereinafter defined);

G.        Prior to the completion of the transactions contemplated under this
Agreement, the Vendors will cause the Corporation to take all steps necessary to
ensure that all option rights will either have been exercised or terminated;

H.        Simultaneously with the completion of the transactions contemplated
under this Agreement, the Purchaser will purchase the balance of the issued and
outstanding shares in the capital of the Corporation held by all persons
inclusive of the Vendors, so that upon the completion of the transactions
contemplated herein, the Purchaser is the holder of all issued and outstanding
shares in the capital of the Corporation and there are no outstanding
unexercised option rights to acquire any shares in the capital of the
Corporation.

            NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
mutual covenants and agreements herein contained and the sum of US$1.00 and
other good and valuable consideration paid by each of the parties hereto to each
of the other parties hereto (the receipt and sufficiency of which are hereby
acknowledged), it is agreed between the parties hereto as follows:

ARTICLE 1- INTERPRETATION



1.1  Defined Terms.

In this Agreement and in the schedules hereto, unless there is something in the
subject matter or context inconsistent therewith, the following terms and
expressions will have the following meanings:

(1)        “Affiliate” has the meaning ascribed to such term under the Canada
Business Corporation Act (Canada);

(2)        “Arm’s Length” has the meaning ascribed to such term under the Income
Tax Act;

(3)        “Audited Financial Statements” means the audited consolidated
financial statements of the Corporation as at and for the fiscal year ended on
the Audited Statements Date, consisting of a balance sheet, a statement of
earnings or loss and retained earnings, and a statement of cash flows together
with the notes thereto and the opinion of the Corporation’s auditors thereon, a
copy of which is attached hereto as Schedule 1.1(3), all prepared in accordance
with GAAP, consistently applied;

(4)        “Audited Statements Date” means March 31, 2004;

- 3 -

(5)        “Bank” means the Royal Bank of Canada;

(5a)      “Benefit Plans” has the meaning set forth in section 3.1(49)(a);

(6)        “Business” means the business carried on by the QNX Group which
primarily involves development, licensing and support of computer software for
the embedded systems market, including without limitation the QNX Product Suite;

(7)        “Business Day” means any day other than a Saturday, a Sunday or a
statutory holiday in Ottawa, Ontario, Canada;

(8)        “Claim” means a claim made by a party to this Agreement against the
other party based on damages, losses, costs, liabilities or expenses (including,
without limitation, reasonable expenses of investigation and other reasonable
expenses in connection with any action, suit, claim, inquiry or proceeding)
suffered or incurred by the party making the claim as a result of, or arising
out of:

(i)         any non-performance or non-fulfilment of any covenant or agreement
by the other party contained in this Agreement or in any certificate executed by
one or more of the parties and given in order to carry out the transactions
contemplated hereby; or

(ii)        any breach of any representation or warranty made by the other party
contained in this Agreement or in any certificate executed by one or more of the
parties and given in order to carry out the transactions contemplated hereby;
and

            “Claims” means the plural thereof;

(9)        “Closing” means the completion of the transactions contemplated by
this Agreement;

(10)      “Closing Date” means November 30, 2004, or such other date as the
Vendors and the Purchaser may agree upon in writing;

(11)      “Closing Time” means 11:00 a.m. in Ottawa, Ontario on the Closing Date
or such other time on the Closing Date as the Vendors and the Purchaser may
agree upon;

(12)      “Condition of the Business” means the condition of the assets,
liabilities, operations, activities, earnings, affairs or financial position of
the QNX Group on a consolidated basis;

(13)      Intentionally Deleted.

(14)      “Corporation” has the meaning set forth in Recital A;

(15)      “Current Assets” means, with respect to the Corporation on a
consolidated basis, the sum of current assets calculated in accordance with
GAAP;

- 4 -

(16)      “Current Liabilities” means, with respect to the Corporation on a
consolidated basis, the sum of current liabilities calculated in accordance with
GAAP;

(17)      “C$” means the currency of Canada;

(18)      “Dan Dodge Employment Agreement” means the agreement titled
“Employment Agreement” together with the agreement titled “Intellectual Property
Confidentiality and Non-Competition Agreement” attached thereto, in the form
attached as Schedule 1.1(18);

(19)      “Deductible Amount” has the meaning set forth in section 7.3(2);

(19b)    “Eligible Employees” has the meaning set forth in section 4.2(1)(b);

(20)      “Encumbrances” means mortgages, charges, pledges, security interests,
liens, encumbrances, actions, claims, demands and equities of any nature
whatsoever or howsoever arising and any rights or privileges capable of becoming
any of the foregoing;

(21)      “Environmental Laws” means all applicable statutes, regulations,
ordinances, by-laws, and codes and all international treaties and agreements,
now or hereafter in existence in Canada (whether federal, provincial or
municipal), the United States (whether federal, state or local), or anywhere in
the world the QNX Group does business relating to the protection and
preservation of the environment, or involving hazardous substances, including,
without limitation, the Environmental Protection Act, R.S.O. 1990, c. E. 19
(Ontario), as amended from time to time, and the Canadian Environmental
Protection Act, R.S.C. 1985, c. 16 (4th Supp.), as amended from time to time;

(22)      “Escrow Account” has the meaning set forth in section 9.1;

(23)      “Escrow Agent” means the escrow agent described in the Escrow
Agreement;

(24)      “Escrow Agreement” has the meaning set forth in section 9.1;

(25)      “Escrow Amount” has the meaning set forth in section 2.5;

(26)      “Exchange Rate” has the meaning set forth in section 1.4;

(27)      “First Anniversary Date” means the date of the first anniversary of
the Closing Date;

(28)      “Fifth Anniversary Date” means the date of the fifth anniversary of
the Closing Date;

(29)      “GAAP” means the generally accepted accounting principles so described
and promulgated by the Canadian Institute of Chartered Accountants which are
applicable as at the date on which any calculation made hereunder is to be
effective or as at the date of any financial statements referred to herein, as
the case may be;

(30)      “Governmental Authority” means any governmental authority anywhere in
the world having authority over the QNX Group, whether federal, provincial,
state, municipal, or local, including, without limitation, any administration,
department, court, arbitral or judicial body, authority, commission, ministry,
board, agency, or other division of government;

- 5 -

(31)      Intentionally Deleted.

(32)      “Governmental Licences” means all of the licences, registrations and
qualifications issued to the QNX Group by any Governmental Authority to enable
the QNX Group to lawfully carry on the Business;

(33)      “Gordon Bell Employment Agreement” means the agreement titled
“Employment Agreement” together with the agreement titled “Intellectual Property
Confidentiality and Non-Competition Agreement” attached thereto, in the form
attached as Schedule 1.1(33);

(34)      “Income Tax Act” means the Income Tax Act, R.S.C. 1985, c.1 (5th
Supplement), as amended;

(35)      “Incorporated Vendors” has the meaning set forth in section 3.1(1);

(35a)    “Indemnified Party” has the meaning set forth in section 8.2;

(35b)    “Indemnifying Party” has the meaning set forth in section 8.2;

(36)      “Intellectual Property” means intellectual and industrial property,
and all rights, title and interests thereto of every nature throughout the
world, whether registered or unregistered, including, without limitation,
copyrights, patents, industrial designs, trade-marks, domain names, and all
rights to apply for, and all applications and registrations for, any of the
foregoing, and all continuations, substitutions, confirmations, divisions,
reissues, extensions and renewals thereof, and all trade names, service marks,
trade secrets, know- how, and confidential information, and in respect of the
QNX Group’s Intellectual Property, includes, without limitation, the QNX
Copyrights, QNX Patents, QNX Trademarks and QNX Trade Secrets;

(37)      “Interim Financial Statements” means the unaudited consolidated
financial statements of the Corporation as at and for the three month period
ended June 30, 2004 consisting of a balance sheet, a statement of earnings or
loss and retained earnings, and a statement of cash flows together with the
notes thereto, if any, a copy of which is attached hereto as Schedule 1.1(37);

(38)      “Interim Period” means the period from and including the date of this
Agreement to and including the Closing Date;

(39)      “Key Employees” means all the persons listed in Schedule 4.1(8);

(40)      “Key Employee Employment Agreement” means the agreement titled
“Employment Agreement” together with the agreement titled “Intellectual Property
Confidentiality and Non-Competition Agreement” attached thereto, in the form
attached as Schedule 1.1(40), and modified as necessary or appropriate in
respect of Key Employees employed in the United Kingdom and New Zealand;

- 6 -

(41)      “Laws” means all common law or the laws of any Governmental Authority,
in any jurisdiction;

(42)      “Leased Premises” means all premises leased by the QNX Group under the
Leases;

(43)      “Leases” means the leases and the agreements to lease under which the
QNX Group leases any real property, as listed in Schedule 3.1(32);

(44)      “Material Operating Agreements” has the meaning set forth in section
3.1(44);

(44a)    “Open Source License-In Agreements” means the open source agreements
that the QNX Group hasentered into with third parties, which are listed in
Schedule 1.1(44a);

(44b)    “Open Source Software” means the open source software licensed to the
QNX Group under the Open Source License-In Agreements, and under the Third Party
Commercial License-In Agreements, for use as part of the QNX Product Suite, as
described in Schedule 1.1(44b);

(45)      “Options” means all of the options for common shares in the capital of
the Corporation issued and outstanding pursuant to the provisions of the Option
Plan as listed in Schedule 3.1(12);

(46)      “Option Plan” means the option plan titled “Share Option Plan”
established by the Corporation, including all addendums and annexes thereto, as
amended from time to time, pursuant to which the Corporation provided to
employees, officer, directors, consultants and advisors of the QNX Group, rights
to purchase shares in the capital of the Corporation;

(47)      “Other Vendor” means each person that, as of the date of this
Agreement, or on the Closing Date, owns shares in the capital of the Corporation
other than the Vendors with respect to the Purchased Shares, and “Other Vendors”
means all of them collectively;

(48)      “Other Vendor Agreement” means the share purchase agreement in the
form attached as Schedule 1.1(48) pursuant to which it is intended that each
Other Vendor will sell common shares in the capital of the Corporation to the
Purchaser;

(49)      “Permitted Encumbrances” means:

(a)        servitudes, easements, restrictions, rights-of-way and other similar
rights in real property or any interest therein, provided that those servitudes,
easements, restrictions, rights-of-way and other similar rights are not of such
a nature as to materially adversely effect the use by the QNX Group of the
property subject thereto;

(b)        undetermined or inchoate liens, charges and privileges incidental to
current construction or current operations (except for liens, charges and
privileges related to Taxes) related to obligations not due or delinquent, not
registered against title to any of the assets or for which adequate holdbacks
are being maintained as required by Laws;

- 7 -

(c)        statutory liens, charges, adverse claims, security interests or
Encumbrances of any nature whatsoever claimed or held by any Governmental
Authority, (except for statutory liens, charges, adverse claims, security
interests or Encumbrances related to Taxes) that have not at the time been filed
or registered against the title to the asset or served on the QNX Group pursuant
to Laws, that relate to obligations not due or delinquent and for which adequate
provision has been made for their payment;

(d)        assignments of insurance provided to landlords or their mortgagees or
hypothecary creditors pursuant to the terms of any lease and liens or rights
reserved in any lease for rent or for compliance with the terms of that lease;

(e)        security given in the ordinary course to any public utility or
Governmental Authority in connection with the operations of the Business, other
than security for borrowed money;

(f)         the reservations in any original grants from the Crown of any real
property or interest therein and statutory exceptions to title that do not
materially detract from the value of the real property concerned or materially
impair its use in the operation of the Business; and

(g)        the Encumbrances described in Schedule 3.1(26).

(50)      “person” means and includes any individual, corporation, partnership,
firm, joint venture, syndicate, association, trust, government, Governmental
Authority, and any other form of entity or organization;

(51)      “Purchase Price” has the meaning set forth in section 2.2(1);

(52)      “Purchased Shares” means 142,381,572 issued and outstanding common
shares in the capital of the Corporation held by the Vendors;

(53)      “QNX Copyrights” means the unregistered copyrights, copyright
registrations and copyright applications which are listed in
Schedule 3.1(36)(a);

(54)      “QNX Distribution-In Agreements” has the meaning set forth in section
3.1(42);

(55)      “QNX Distribution-Out Agreements” has the meaning set forth in section
3.1(43);

(56)      “QNX Group” means and refers to any or all of the Corporation and the
Subsidiaries;

(56a)    “QNX Licensee Agreements” means all agreements by which the QNX Group
licenses the QNX Product Suite to its customers, including without limitation
the QNX standard end-user license agreement (development agreements) and the QNX
standard OEM license agreement (distribution agreements), including those listed
in Schedule 1.1(56a);

- 8 -

(57)      "QNX Patents" means those patents and patent applications which are
listed in Schedule 3.1(36)(a);

(57a)    "QNX Product Suite" means the suite of commercially released computer
operating system and development tool software products, and ancillary software,
currently referred to as QNX Momentics 6.3.0 comprised of the QNX Software,
Third Party Commercial Software and Open Source Software, which is distributed
and licensed by the QNX Group throughout the world, all antecedent versions of
QNX Momentics 6.3.0, and all derivatives of QNX Momentics 6.3.0 (excluding new
or modified code created by or on behalf of QNX Group licensees), and as further
described in Schedule 3.1(36)(c);

(58)      "QNX Software" means the proprietary, commercially released computer
operating system and development tool software products and ancillary software
listed in Schedule 3.1(36)(b);

(59)      "QNX Trademarks" means those trademark registrations and applications,
and unregistered trademarks which are listed in Schedule 3.1(36)(a);

(60)      "QNX Trade Secrets" means those trade secrets which are listed in
Schedule 3.1(36)(a);

(61)      “Real Properties” means the real properties owned by the QNX Group,
which are described in Schedule 3.1(31);

(62)      “Related” in respect of a person means any other person that is a
member of the first person’s immediate family or otherwise does not deal at
Arm’s Length with such first person;

(62a)    “Retention Amount” has the meaning set forth in section 4.2(1)(a);

(62b)    “Retention Plan” has the meaning set forth in section 4.2(1);

(63)      “Second Anniversary Date” means the date of the second anniversary of
the Closing Date;

(64)      “Shareholder Loans” means all of the indebtedness of the QNX Group to
any of the Vendors on account of loans made to the Corporation, being
US$5,186,500 in the aggregate;

(65)      “Share Ownership Agreement” has the meaning set forth in section
3.1(57);

(65a)    “Software” means the QNX Product Suite, and all other computer programs
and software code used by the QNX Group for the carrying on of the Business in
the manner currently carried on, which in certain cases includes their source
and object code versions, architecture, logic, general and detailed
specifications, flow charts, designs, drawings, user interfaces, algorithms,
calculations, incorporated data, files, libraries, and all antecedent and
derivative works thereof;

- 9 -

(66)      “Specified Interest Rate” means the fluctuating rate of interest that
is equal to the rate of interest paid on the moneys in the Escrow Account, as it
may fluctuate from time to time;

(67)      “Subsidiary” means the wholly owned subsidiaries of the Corporation,
being (i) its United States subsidiary, QNX SOFTWARE SYSTEMS INC., (ii) its
German subsidiary, QNX SOFTWARE SYSTEMS GmbH, (iii) its Japanese subsidiary, QNX
SOFTWARE SYSTEMS K.K., and (v) its Nova Scotia subsidiary, 3091794 NOVA SCOTIA
COMPANY;

(68)      “Taxes” means and includes (i) federal, state, provincial, local or
other income, gross receipts, estimated, property, capital, sales, use, license,
excise, franchise, employment, payroll, withholding, alternative or add on
minimum, ad valorem, goods and services, transfer or excise tax, or any other
tax, customs duty, governmental fee or other like assessment or charge of any
kind whatever, together with interest or penalty imposed by Canada, the United
States, Japan, Germany, the United Kingdom or any other jurisdiction (or any
political subdivision of any of the foregoing), and (ii) any transferee,
successor or joint and several liability or liability for contract or otherwise
in respect of any of the items described in (i);

(69)      “Tax Returns” means any return, report, election, filing, designation
and similar statement required by law to be filed in respect of any Tax
(including any attached schedules), including without limitation any information
return, claim for refund, claim for loss carryforwards, amended return or
declaration of estimated Tax;

(70)      Intentionally Deleted;

(71)      “Third Party Liability” has the meaning set forth in section 8.2(2);

(71a)    “Third Party Commercial License-In Agreements” means the commercial
agreements that the QNX Group has entered into with third parties, which are
listed in Schedule 1.1(71a);

(71b)    “Third Party Commercial Software” means the software licensed to the
QNX Group under the Third Party Commercial License-In Agreements;

(72)      “Unadjusted Purchase Price” has the meaning set forth in section
2.2(1);

(73)      “Unresolved Claims” has the meaning set forth in section 8.7(2);

(74)      “US$” means currency of the United States of America;

(75)      “Vendors’ Solicitors” means Borden Ladner Gervais LLP in Ottawa;

(76)      “Voluntary Termination Event” means, in respect of Dan Dodge, or an
employee, of the QNX Group, the occurrence of any of the following events:

(a)        the voluntary resignation by Dan Dodge or the employee of his or her
employment from the QNX Group, which, for greater certainty, does not include
the cessation of employment by reason of the death or disability of such person;
and

- 10 -

(b)        the termination of employment from the QNX Group for just cause or
material reach of such person’s employment agreement with the QNX Group; and

(77)      “Working Capital” means the Current Assets minus Current Liabilities.

1.2  Best of Knowledge.

Any reference herein to “the best of the knowledge” of the Vendors will be
deemed to mean the actual knowledge of Dan Dodge or Gordon Bell and the
knowledge which any one of them would have had if they had conducted a diligent
inquiry into the relevant subject matter of the senior management of the QNX
Group who ought reasonably to have knowledge of the subject matter in question.

1.3  Schedules.

The schedules listed in the Table of Contents to this Agreement and which are
attached to this Agreement are incorporated into this Agreement by reference and
are deemed to be part hereof.

1.4  Currency and Exchange Rate.

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
in lawful money of the United States of America.  If for any purpose it is
necessary to convert a sum due referred to or payable hereunder in US$ to C$, or
vice versa, the rate of exchange to be applied will be the Bank of Canada noon
rate for the purchase of US$ with C$, or vice versa, (the “Exchange Rate”) on
the Business Day preceding the payment or other relevant date unless otherwise
provided herein.

1.5  Choice of Law and Attornment.

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein, and the
parties irrevocably attorn to and agree that the courts of the Province of
Ontario will have exclusive jurisdiction to determine all disputes and claims
arising between the parties.

1.6  Interpretation Not Affected by Headings or Party Drafting.

The division of this Agreement into articles, sections, paragraphs, subsections
and clauses and the insertion of headings are for convenience of reference only
and will not affect the construction or interpretation of this Agreement.  The
terms “this Agreement”, “hereof”, “herein”, “hereunder” and similar expressions
refer to this Agreement and the schedules hereto and not to any particular
article, section, paragraph, clause or other portion hereof and include any
agreement or instrument supplementary or ancillary hereto.  The parties hereto
acknowledge that their respective legal counsel have reviewed and participated
in settling the terms of this Agreement, and the parties hereby agree that any
rule of construction to the effect that any ambiguity is to be resolved against
the drafting party will not be applicable in the interpretation of this
Agreement.

- 11 -

1.7  Number and Gender.

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

(1)        words in the singular number include the plural and such words will
be construed as if the plural had been used;

(2)        words in the plural include the singular and such words will be
construed as if the singular had been used; and

(3)        words importing the use of any gender will include all genders where
the context or party referred to so requires, and the rest of the sentence will
be construed as if the necessary grammatical and terminological changes had been
made.

1.8  Time of Essence.

Time will be of the essence hereof.

1.9  Joint and Several Obligations.

The obligations of the Vendors hereunder will be joint and several obligations
of all persons comprising the Vendors.

1.10  Vendors to Act Unanimously.

In respect of all matters or things related to the rights and obligations of,
and between, the Vendors and the Purchaser under this Agreement, and the
completion thereof, the Vendors will at all times act together on a unanimous
basis, and no act, communication, direction, notice or position not so made or
taken will be deemed to not have been validly or lawfully made or taken.

ARTICLE 2 – PURCHASE AND SALE



2.1  Purchased Shares.

On the terms and subject to the fulfilment of the conditions hereof, at the
Closing Time, the Vendors will sell, assign and transfer to the Purchaser, and
the Purchaser will purchase and accept from the Vendors, the Purchased Shares.

2.2  Purchase Price.

- 12 -

(1)        The amount payable by the Purchaser to the Vendors for the Purchased
Shares will be that amount calculated by multiplying the number of common shares
comprising the Purchased Shares by Eighty Cents US (US$0.80)(the product being
the “Unadjusted Purchase Price”) subject to reductions in the event:

(a)        Voluntary Termination Event occurs in respect of Dan Dodge prior to
the Fifth Anniversary Date in which case a reduction to the Unadjusted Purchase
Price will occur in accordance with section 2.6; or

(b)        the Vendors are obliged to make an indemnity payment to the Purchaser
on account of Claims pursuant to section 8.5,

(the result being the “Purchase Price”). 

(2)        The Purchase Price will be allocated among the Vendors on a pro rata
basis in proportion to the number of Purchased Shares held by each of them and
transferred to the Purchaser.

(3)        Notwithstanding the foregoing, the parties agree that in no
circumstance will a Voluntary Termination Event in respect of Dan Dodge, or any
obligation of the Vendors to make an indemnity payment to the Purchaser, reduce
the Purchase Price to an amount less than US$85,428,943.

(4)        Interest will accrue on the unpaid balance of the Purchase Price
outstanding from time to time at the Specified Interest Rate.  Interest
calculated as aforesaid in respect of each year ending on the anniversary of the
Closing Date will be paid by the Purchaser to the Vendors no later than April
30th of the following year.

2.3 Shareholder Loans.

On the terms and subject to the fulfilment of the conditions hereof, at the
Closing Time, the Purchaser will lend or otherwise advance to the Corporation
such amount of funds as is necessary to enable it to fully retire the
Shareholder Loans.

2.4 Satisfaction of the Purchase Price.

Subject to the terms and conditions in this Agreement, the Purchaser will
satisfy its obligation to pay the Purchase Price as follows:

(1)        at the Closing Time, the Purchaser will pay to the Vendors
US$85,428,943;

(2)        subject to adjustments pursuant to sections 2.6(1)(a) or 8.7, no
later than thirty (30) days following the Second Anniversary of the Closing
Date, the Purchaser will pay to the Vendors the amount that is US$9,492,104 less
the amount of any Claims paid pursuant to section 8.7(1), said payment to be
satisfied in accordance with section 2.6(2); and

(3)        subject to adjustments pursuant to sections 2.6(1) or 8.7, no later
than thirty (30) days following the Fifth Anniversary of the Closing Date, the
Purchaser will pay to the Vendors the amount that is equal to the balance of the
Purchase Price plus interest accrued but not previously paid, if any, said
payment to be satisfied in accordance with section 2.6(3).

- 13 -

All payments to be made by the Purchaser to the Vendors on account of the
Purchase Price and interest thereon will be paid to the Vendors’ Solicitors, or
to such other party as the Vendors’ Solicitors may in writing direct, by wire
transfer.

2.5 Security for the Purchaser’s Obligation to Pay the Purchase Price.

As security for the Purchaser’s obligation to pay the balance of the Purchase
Price pursuant to sections 2.4(2) and (3), at the Closing Time, the Purchaser
will pay to the Escrow Agent for deposit in the Escrow Account established in
accordance with Article 9, US$28,476,314 (being one-quarter (1/4) of the
Unadjusted Purchase Price)(the “Escrow Amount”).

2.6 Adjustment to Purchase Price and Post Closing Payments to Vendors.

(1)        The parties agree that, subject to section 2.2(3):

(a)        if a Voluntary Termination Event in respect of Dan Dodge occurs on or
before the Second Anniversary Date, the Purchase Price will be reduced by the
Escrow Amount; or

(b)        if a Voluntary Termination Event in respect of Dan Dodge occurs after
the Second Anniversary Date but on or before the Fifth Anniversary Date, the
Purchase Price will be reduced by US$18,984,210 (being two-thirds (2/3rds) of
the Escrow Amount).

(2)        Provided that no Voluntary Termination Event in respect of Dan Dodge
has occurred on or before the Second Anniversary Date, the Purchaser’s payment
obligation set out in section 2.4(2) will be satisfied by the Purchaser and the
Vendors jointly directing the Escrow Agent to pay to the Vendors from the Escrow
Account US$9,492,104 less any amount that is to be deducted from the said
payment on account of Claims, including Unresolved Claims, pursuant to section
8.7, and such payment will be credited against the Purchase Price.

(3)        Provided that no Voluntary Termination Event in respect of Dan Dodge
has occurred prior to the Fifth Anniversary Date, the Purchaser’s payment
obligation set out in section 2.4(3) will be satisfied by the Purchaser and the
Vendors jointly directing the Escrow Agent to pay to the Vendors from the Escrow
Account that amount that is equal to the balance of the Purchase Price (as
adjusted to that date) less any amount that is to be deducted on account of
Claims, including Unresolved Claims, pursuant to section 8.7, and such payment
will be credited against the Purchase Price.

(4)        Interest payable by the Purchaser to the Vendor pursuant to section
2.4(4) will be satisfied by the Purchaser and the Vendors jointly directing the
Escrow Agent to pay to the Vendors from the Escrow Account that amount that is
equal to the interest payable at the time payment is to be made.

- 14 -

2.7 Release of Moneys in Escrow Account to Purchaser.

(1)        If a Voluntary Termination Event in respect of Dan Dodge occurs on or
before the Second Anniversary Date, the Purchase Price shall be automatically
reduced pursuant to section 2.6(1)(a), and the Purchaser and the Vendors will
jointly direct the Escrow Agent to release to the Purchaser from the Escrow
Account the balance of the funds held in the Escrow Account.

(2)        If a Voluntary Termination Event in respect of Dan Dodge occurs after
the Second Anniversary Date but on or before the Fifth Anniversary Date, the
Purchase Price shall be automatically reduced pursuant to section 2.6(1)(b), and
the Purchaser and the Vendors will jointly direct the Escrow Agent to release to
the Purchaser from the Escrow Account, after making the payment described in
section 2.6(2) to the Vendors, the lesser of (a) the balance of the funds held
in the Escrow Account, and (b) US$18,984,210.

                                   ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

3.1  Representations and Warranties by the Vendors.

The Vendors represent and warrant to the Purchaser as follows, and confirm that
the Purchaser is relying upon the accuracy of each of such representations and
warranties in connection with the purchase of the Purchased Shares, repayment of
the Shareholder Loans and the completion of the other transactions contemplated
hereunder and under the Other Vendor Agreements:

(1)        Corporate Authority and Binding Obligation.  Each of the Vendors that
is an incorporated entity (the “Incorporated Vendors”), has good right, full
corporate power and absolute authority to enter into this Agreement and to sell,
assign and transfer the Purchased Shares to the Purchaser to be transferred by
it in the manner contemplated herein and to perform its obligations under this
Agreement.  Each of the Incorporated Vendors and their respective shareholders
and boards of directors have taken all necessary or desirable actions, steps and
corporate and other proceedings to approve or authorize, validly and
effectively, the entering into, and the execution, delivery and performance of
this Agreement and the sale and transfer of the Purchased Shares by the Vendors
to the Purchaser. 

(2)        Corporate Approval.  The Corporation, its board of directors and its
shareholders, will by the Closing Time have taken all necessary or desirable
actions, steps and corporate and other proceedings to approve or authorize,
validly and effectively, the entering into, and the execution, delivery and
performance of this Agreement and the sale and transfer of the Purchased Shares
by the Vendors to the Purchaser.

(3)        Vendors Holding Shares as Trustees.  Each of the Vendors who holds
any of the Purchased Shares as a trustee (a) is qualified to so act in such
representative capacity, and (b) has full authority, power and right to enter
into and perform his obligations as a trustee under this Agreement and to sell,
assign and transfer the Purchased Shares to the Purchaser in the manner
contemplated herein and to perform all of the Vendors’ obligations under this
Agreement.

- 15 -

(4)        Legal, Valid and Binding Obligation. This Agreement is a legal, valid
and binding obligation of each of the Vendors, enforceable against each of them
in accordance with its terms subject to:

(a)        bankruptcy, insolvency, moratorium, reorganization and other Laws
relating to or affecting the enforcement of creditors’ rights generally, and

(b)        the fact that equitable remedies, including the remedies of specific
performance and injunction, may only be granted in the discretion of a court.

(5)        No Other Purchase Agreements.  Except pursuant to this Agreement, the
Options, and the Other Vendor Agreements to be entered into after the execution
of this Agreement but prior to Closing, and transactions to be effected prior to
Closing as contemplated in the Schedules hereto, no person has any agreement,
option, understanding or commitment, or any right or privilege (whether by Laws,
pre-emptive or contractual) capable of becoming an agreement, option, warrant,
right or commitment, including convertible securities, warrants or convertible
obligations of any nature, for:

(a)        the purchase, subscription, allotment or issuance of, or conversion
into, any of the unissued shares in the capital of any of the QNX Group or any
securities of any of the QNX Group;

(b)        the purchase from the Vendors of any of the Purchased Shares; or

(c)        the purchase or other acquisition from any of the QNX Group of any of
its undertaking, property or assets, other than in the ordinary course of the
Business.

(6)        Contractual and Regulatory Consents and Approvals.  Except as
specified in Schedule 3.1(6), none of the QNX Group or the Vendors are under any
obligation, contractual or otherwise, to request or obtain the consent of any
person, and no permits, licenses, certifications, authorizations or approvals
of, or notifications to, any Governmental Authority are required to be obtained
by any of the QNX Group or the Vendors:

(a)        in connection with the execution, delivery or performance by the
Vendors of this Agreement or the Closing;

(b)        to avoid the loss of any permit, licence, certification or other
authorization in favour of the QNX Group; or

(c)        in order that the authority of the QNX Group to carry on the Business
in the ordinary course and in the same manner as presently conducted remains in
good standing and in full force and effect as of and following the Closing.

Complete and correct copies of any agreements under which any of the QNX Group
or the Vendors are obligated to request or obtain any such consent have been
provided to the Purchaser.

- 16 -

(7)        Status, Constating Documents and Licences.

(a)        Each of the QNX Group is a corporation duly incorporated and validly
subsisting in all respects under the laws of its respective jurisdiction of
incorporation, which jurisdictions are listed in Schedule 3.1(7)(a).

(b)        Each of the QNX Group has all necessary corporate power to own its
properties and to carry on its business as it is now being conducted.

(c)        The articles, by-laws and other constating documents of each of the
QNX Group, as amended to the date hereof, are listed in Schedule 3.1(7)(c)
attached hereto, and complete and correct copies of each of those documents have
been delivered to the Purchaser.

(d)        Each of the QNX Group is duly licensed, registered and qualified as a
corporation to do business, is up-to-date in the filing of all required
corporate returns and other notices and filings and is otherwise in good
standing in all respects, in each jurisdiction in which:

(i)         it owns or leases property, or

(ii)        the nature or conduct of its business or any part thereof, or the
nature of the property of the QNX Group or any part thereof, makes such
qualification necessary or desirable to enable the Business to be carried on as
now conducted or to enable the property and assets of the QNX Group to be owned,
leased and operated by it.

(e)        All of the QNX Group’s Governmental Licences are listed in Schedule
3.1(7)(e) and are valid and subsisting.  Complete and correct copies of the
Governmental Licences have been delivered to the Purchaser.  The QNX Group is in
compliance with all material terms and conditions of the Governmental Licences. 
There are no proceedings in progress, pending or, to the best of the knowledge
of the Vendors, threatened, which could reasonably be expected to result in the
revocation, cancellation or suspension of any of the Governmental Licences.

(8)        Compliance with Constating Documents, Agreements and Laws.  The
execution, delivery and performance of this Agreement and each of the other
agreements contemplated or referred to herein, by the Vendors, and the
completion of the transactions contemplated hereby, will not constitute or
result in a violation or breach of or default under, or cause the acceleration
of any obligations of the QNX Group under:

(a)        any term or provision of any of the articles, by-laws or other
constating documents of the QNX Group;

- 17 -

(b)        subject to obtaining the contractual consents referred to in Schedule
3.1(6) hereof, the terms of any material agreement (written or oral), indenture,
instrument or understanding or other obligation or restriction to which the QNX
Group or the Vendors is a party or by which either of them is bound; or

(c)        subject to obtaining the regulatory consents referred to in Schedule
3.1(6) hereof, any term or provision of any of the Governmental Licences or any
order of any Governmental Authority or any Law.

(9)        Corporate Records.  The corporate records and minute books of each of
the QNX Group, all of which have been provided to the Purchaser, contain
complete and accurate minutes of all meetings of the directors and shareholders
of each such corporation held since its incorporation, and original signed
copies of all resolutions and by-laws duly passed or confirmed by the directors
or shareholders of each such corporation other than at a meeting.  All such
meetings were duly called and held.  The share certificate books, register of
security holders, register of transfers and register of directors and any
similar corporate records of the QNX Group are complete and accurate.  All
exigible security transfer tax or similar tax payable in connection with the
transfer of any securities of each of the QNX Group has been duly paid.

(10)      Authorized and Issued Share Capital.  The authorized capital of the
Corporation consists of an unlimited number of common shares and an unlimited
number of Class “A” Preferred Shares, of which 149,790,159 common shares have
been duly issued and are outstanding as fully paid and non-assessable shares.  A
complete and accurate list of all the shareholders of the Corporation, their
country of residence, and the number of shares held by each of them is set out
in Schedule 3.1(10). 

(11)      Title to Purchased Shares .  The Vendors collectively own all of the
Purchased Shares as the shareholders of record, and as beneficial owners, all
with good and marketable title thereto, free and clear of any and all
Encumbrances.

(12)      Options.  Pursuant to the Option Plan, the Corporation has reserved
for issuance 37,313,433 common shares.  No shares or other securities of the
Corporation, or any option or other rights therein, have been issued or granted,
in violation of any Laws, the articles of incorporation, by-laws or other
constating documents of the Corporation or the terms of any shareholders’
agreement or any agreement to which the Corporation is a party or by which it is
bound.  A complete and accurate list of all persons to whom the Corporation has
granted Options which remain outstanding, their country of residence, the number
of shares under each Option, and the respective option (or strike) price for
each Option is set out in Schedule 3.1(12), and no other person has any right to
acquire shares or other securities in the capital of any of the QNX Group.  All
Options have been granted pursuant to the Option Plan at the fair market value
at their time of issuance.

(13)      Shareholder Loans.  The Shareholder Loans are valid and enforceable
debt obligations of the Corporation.  The Vendors to whom the Shareholder Loans
are owed, the amount and terms of all loans comprising the Shareholder Loans and
the particulars of all promissory notes and other documentation evidencing the
existence of the Shareholder Loans and particulars of all security issued to
secure payment by the Corporation of the Shareholder Loans are accurately set
out in Schedule 3.1(13).  Other than the Shareholder Loans set out in such
Schedule, there are no other loans, debts or amounts owing to any of the Vendors
or any Other Vendors by any of the QNX Group on account of shareholder loans or
advances made to the QNX Group by any of the Vendors.  All of the Vendors to
whom Shareholder Loans are owed hold such loans with good and marketable title
thereto, free and clear of any and all Encumbrances and assignments except as
disclosed in Schedule 3.1(13), which Encumbrances the Vendors will cause to be
discharged prior to Closing.

- 18 -

(14)      Authorized and Issued Capital of the Subsidiaries.  The authorized
capital of each Subsidiary consists of authorized and issued shares as set out
in Schedule 3.1(14) all of which have been duly issued and are outstanding as
fully paid and non-assessable shares.  No shares or other securities of any such
Subsidiary have been issued in violation of any Laws, the articles of
incorporation, by-laws or other constating documents of such Subsidiary or the
terms of any shareholders’ agreement or any agreements to which such Subsidiary
is a party or by which it is bound.  The Corporation owns all of the issued and
outstanding shares of each of Subsidiary as the shareholder of record and as the
beneficial owner, with good and marketable title thereto, free and clear of any
and all Encumbrances other than the Permitted Encumbrances.

(15)      Shareholders’ Agreements, etc. There are no shareholders’ agreements,
pooling agreements, voting trusts or other similar agreements with respect to
the ownership or voting of any of the shares of the QNX Group except as set
forth in Schedule 3.1(15). Complete and correct copies of each of those
documents have been delivered to the Purchaser.

(16)      Financial Statements.

(a)        The Audited Financial Statements have been prepared in accordance
with GAAP applied on a basis consistent with that of the previous fiscal year,
are true, correct and present fairly the consolidated financial Condition of the
Business as of the Audited Statements Date, including the consolidated assets
and liabilities of the Corporation as of the Audited Statements Date, and the
consolidated revenues, expenses and results of the operations of the Corporation
for the fiscal year ended on the Audited Statements Date.

(b)        The Interim Financial Statements have been prepared in accordance
with GAAP applied on a basis consistent with the Audited Financial Statements
and present fairly the consolidated financial Condition of the Business as of
June 30, 2004, including the consolidated assets and liabilities of the
Corporation as of June 30, 2004, and the consolidated revenues, expenses and
results of the operations of the Corporation for the three month period ended on
June 30, 2004, except to the extent that the Interim Financial Statements (i) do
not have notes as required by GAAP, and (ii) are subject to normally recurring
year-end adjustments that are not in the aggregate material.

- 19 -

(c)        The financial Condition of the Business is now, and will be on the
Closing Time, at least as good as the financial condition reflected in the
Interim Financial Statements and the Working Capital is not less than the
Working Capital reflected in the Interim Financial Statements.  The parties
agree that for the purposes of determining the Working Capital as of the Closing
Time, there shall be deducted from the Current Assets all moneys received by the
Corporation on account of the exercise of Options during the Interim Period.

(17)      Financial Records.  All material financial transactions of the QNX
Group have been recorded in the financial books and records of the QNX Group in
accordance with good business practice, and such financial books and records:

(a)        accurately reflect the basis for the financial condition and the
revenues, expenses and results of operations of the QNX Group shown in the
Audited Financial Statements and the Interim Financial Statements for the
periods covered thereby, and

(b)        together with all disclosures made in this Agreement or in the
Schedules hereto, present fairly the financial condition and the revenues,
expenses and results of the operations of the QNX Group as of and to the date
hereof.

No information, records or systems pertaining to the operation or administration
of the Business are in the possession of, recorded, stored, maintained by or
otherwise dependent upon any other person.

(18)      Liabilities of the QNX Group.  There are no liabilities (contingent or
otherwise) of the QNX Group of any kind whatsoever, and there is no basis for
assertion against the QNX Group of any such liabilities of any kind, which would
be required to be disclosed or reflected in or provided for in the consolidated
financial statements of the Corporation, other than:

(a)        liabilities disclosed or reflected in or provided for in the Audited
Financial Statements or the Interim Financial Statements;

(b)        liabilities incurred since the Audited Statements Date which were
incurred in the ordinary course of the routine daily affairs of the Business
and, in the aggregate, are not materially adverse to the Business; and

( c)       other liabilities disclosed in this Agreement or in the schedules.

(19)      Indebtedness.  Except as disclosed in the Audited Financial
Statements, the QNX Group has no bonds, debentures, mortgages, promissory notes
or other indebtedness maturing more than one year after the date of their
original creation or issuance, and is not under any obligation to create or
issue any bonds, debentures, mortgages, promissory notes or other indebtedness
maturing more than one year after the date of their original creation or
issuance.

- 20 -

(20)      Absence of Certain Changes or Events.  Except as disclosed in Schedule
3.1(20), since the Audited Statements Date, the QNX Group has not:

(a)        incurred any obligation or liability (fixed or contingent), except
normal trade or business obligations incurred in the ordinary course of the
Business, none of which is materially adverse to the QNX Group;

(b)        paid or satisfied any obligation or liability (fixed or contingent),
except:

(i)         Current Liabilities included in the Audited Financial Statements;

(ii)        Current Liabilities incurred since the Audited Statements Date in
the ordinary course of the Business, and

(iii)       scheduled payments pursuant to obligations under loan agreements or
other contracts or commitments described in this Agreement or in the schedules
hereto or otherwise arising in the ordinary course of the Business.

( c)       created any Encumbrance other than the Permitted Encumbrances upon
any of its properties or assets, except as described in this Agreement or in the
schedules hereto;

(d)        sold, assigned, transferred, leased or otherwise disposed of any of
its properties or assets, except in the ordinary course of the Business;

(e)        purchased, leased or otherwise acquired any properties or assets,
except in the ordinary course of the Business;

(f)         waived, cancelled or written-off any rights, claims, accounts
receivable or any amounts payable to the QNX Group, except in the ordinary
course of the Business;

(g)        entered into any transaction, contract, agreement or commitment,
except in the ordinary course of the Business;

(h)        terminated, discontinued, closed or disposed of any plant, facility
or business operation;

(i)         had any supplier terminate, or, to the best of the knowledge of the
Vendors, communicate to the QNX Group the intention or threat to terminate its
relationship with the QNX Group, or the intention to substantially reduce the
quantity of products or services it sells to the QNX Group, except in the case
of suppliers whose sales to the QNX Group are not, in the aggregate, material to
the Business or the Condition of the Business;

(j)         had any customer terminate, or, to the best of the knowledge of the
Vendors, communicate to the QNX Group the intention or threat to terminate, its
relationship with the QNX Group, or the intention to substantially reduce the
quantity of products or services it purchases from the QNX Group, except in the
case of customers whose purchases from the QNX Group are not, in the aggregate,
material to the Business or the Condition of the Business;

- 21 -

(k)        made any material change in the method of billing customers or the
credit terms made available by the QNX Group to its customers;

(l)         made any material change with respect to any method of management,
operation or accounting in respect of the Business;

(m)       suffered any damage, destruction or loss (whether or not covered by
insurance) which has materially adversely affected or could reasonably be
expected to materially adversely affect the Business or the Condition of the
Business;

(n)        increased any form of compensation or other benefits payable or to
become payable to any of the employees of the QNX Group, except increases made
in the ordinary course of the Business which do not exceed 10%, in the
aggregate, of the amount of the aggregate salary compensation payable to all of
the QNX Group’s employees prior to such increase;

(o)        suffered any extraordinary loss relating to the Business;

(p)        made or incurred any material change in, or become aware of any event
or condition which is likely to result in a material change in, the Business or
the Condition of the Business or its relationships with its customers, suppliers
or employees, or

(q)        authorized, agreed or otherwise become committed to do any of the
foregoing.

(21)      Commitments for Capital Expenditures.  The QNX Group is not committed
to make any capital expenditures, nor have any capital expenditures been
authorized by the QNX Group at any time since the Audited Statements Date,
except for capital expenditures made in the ordinary course of the routine daily
affairs of the Business which, in the aggregate, do not exceed US$100,000,
except as disclosed in Schedule 3.1(21).

(22)      Dividends and Distributions.  Except as disclosed in Schedule 3.1(22),
since the Audited Statements Date, the Corporation has not declared or paid any
dividend or declared or made any other distribution on any of its shares of any
class, or redeemed or purchased or otherwise acquired any of its shares of any
class, or reduced its authorized capital or issued capital, or agreed to any of
the foregoing.

(23)      Tax Matters. Except as disclosed in Schedule 3.1(23):

(a)        The Corporation and each Subsidiary have filed Tax Returns in each
jurisdiction in which it carries on business.  No claim has ever been made by
any Governmental Authority in any jurisdiction where the Corporation or a
Subsidiary does not file a Tax Return that the Corporation or a Subsidiary, as
applicable, is or may be subject to Tax in that jurisdiction.

- 22 -

(b)        All Tax Returns required to be filed by the Corporation and each
Subsidiary in any jurisdiction have been timely filed and such Tax Returns,
individually and in the aggregate, are true, complete and correct in all
material respects. No Tax Returns individually and in the aggregate contain any
material misstatement or omit any statements that should have been included.
Complete and correct copies of all such Tax Returns filed in respect of the
three fiscal years of each of the Corporation and each Subsidiary ending prior
to the date hereof have been provided to the Purchaser.

( c)       All Taxes of the Corporation and each Subsidiary which are due and
payable by it on or before the date hereof have been paid.  Adequate provision
was made in the Audited Financial Statements and Interim Financial Statements
for all Taxes for the periods covered by the Audited Financial Statements and
Interim Financial Statements, respectively.  The Corporation has no liability
for Taxes other than those provided for in the Audited Financial Statements and
those arising in the ordinary course of the operation of the Business since the
Audited Statements Date.

(d)        Canadian federal and provincial income tax assessments have been
issued to the Corporation covering all past periods up to and including the
fiscal year ended March 31, 2003.

(e)        There are no actions, suits, proceedings, investigations, reviews,
enquiries, audits or claims now pending or made or, to the best of the knowledge
of the Vendors, threatened against the Corporation or any of the Subsidiaries in
respect of Taxes.  There are no deficiencies for Taxes or assessments against
any of the Corporation or any of the Subsidiaries that have not been paid or
fully and finally settled and no issue previously raised by any Governmental
Authority reasonably would be expected to result in a proposed deficiency or
assessment for any prior, parallel or subsequent period.

(f)         There are no agreements, waivers or other arrangements providing for
any extension of time with respect to the filing of any Tax Return or the
payment or collection of any Taxes by the Corporation or any of the Subsidiaries
or the period for any assessment or reassessment of Taxes or any Tax deficiency,
assessment or reassessment with respect to the Corporation or any of the
Subsidiaries. Only the fiscal years of the Corporation and each Subsidiary
subsequent to March 31, 2000 remain open for reassessment for Taxes by a
Canadian governmental tax authority.

(g)        Each of the Corporation and the Subsidiaries has withheld from each
amount paid or credited to any person the amount of Taxes required to be
withheld therefrom and has remitted such Taxes to the proper tax or other
receiving authorities within the time required under applicable legislation.

- 23 -

(h)        Schedule 3.1(23) accurately sets out, for purposes of the Income Tax
Act, the benefit to be included in income by each of the Other Vendors, and
employees who exercised options or sold shares in the capital of the Corporation
since the Audited Statements Date, pursuant to section 7 of the Income Tax Act
and the amount of the paragraph 110(1)(d) or paragraph 110(1)(d.1) deduction
available to each of the Other Vendors.

(i)         Neither the Corporation nor any of the Subsidiaries has, prior to
the date hereof, in a period that is not statute barred from reassessment:

(i)         made or filed any election under section 85 of the Income Tax Act
with respect to the acquisition or disposition of any property;

(ii)        made or filed any election under section 83 of the Income Tax Act;

(iii)       made or filed any elections under any other section of the Income
Tax Act or any other taxing legislation.

(j)         None of the Corporation or any Subsidiary has, prior to the date
hereof, in a period that is not statute barred from reassessment:

(i)         acquired or had the use of any property from a person with whom it
was not dealing at Arm’s Length; or

(ii)        disposed of anything to a person with whom it was not dealing at
Arm’s Length for proceeds less than the fair market value of it.

(k)        The Corporation has complied with Part XVI.1 of the Income Tax Act
during all tax periods which are not statute barred from reassessment.

(l)         The Corporation has not at any time been involved in or been a party
to one or more transactions or series of transactions to which either of
sections 55 or 245 of the Income Tax Act would apply.

(m)       None of the Corporation or any Subsidiary is a party to or bound by
any tax sharing, tax indemnity or tax allocation agreement or other similar
arrangement (including without limitation, any advance pricing agreement,
closing agreement or other agreement relating to Taxes with any taxing
authority).

(24)      Litigation.  Except for the matters referred to in Schedule 3.1(24),
there are no actions, suits or proceedings, judicial or administrative (whether
or not purportedly on behalf of the QNX Group or the Vendors) pending or to the
best of the knowledge of the Vendors, threatened, by or against or affecting the
QNX Group, at law or in equity, or before or by any Governmental Authority, nor
is there any outstanding judgment or order issued by any Governmental Authority
against the QNX Group, or the Vendors that may interfere with the ability of any
of the Vendors to complete this Agreement.  Except for the matters referred to
in Schedule 3.1(24), to the best of the knowledge of the Vendors, there are no
grounds on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success.

- 24 -

(25)      Environmental Matters.

(a)        The QNX Group, the operation of the Business, the property and assets
owned or to the best of the knowledge of the Vendors, used, by the QNX Group and
the use, maintenance and operation thereof have been and are in compliance with
all Environmental Laws.  The QNX Group has complied with all reporting and
monitoring requirements under all Environmental Laws.  The QNX Group has not
received any notice of any non-compliance with any Environmental Laws, and the
QNX Group has never been convicted of an offence for non-compliance with any
Environmental Laws or been fined or otherwise sentenced or settled such
prosecution short of conviction.

(b)        To the best of the knowledge of the Vendors, there are no underground
or surface storage tanks or urea formaldehyde foam insulation, asbestos,
polychlorinated biphenyls (PCBs) or radioactive substances located on or in any
of the properties or assets owned or used by the QNX Group.  The QNX Group is
not, and to the best of the knowledge of the Vendors, there is no basis upon
which the QNX Group could become, responsible for any clean-up or corrective
action under any Environmental Laws.  The QNX Group has never conducted or
caused to be conducted an environmental audit, assessment or study of any of the
properties or assets of the QNX Group.  All environmental audits, assessments or
studies conducted by any other person of any of the properties or assets of the
QNX Group in the possession of the QNX Group or any of the Vendors, or of which
they are aware, are listed in Schedule 3.1(25)(b).

(26)      Title to Assets.  The QNX Group is the owner of and has good and
marketable title to all of its properties and assets, and all properties and
assets reflected in the Audited Financial Statements and all properties and
assets acquired by the QNX Group after the Audited Statements Date, is owned by
a member of the QNX Group free and clear of all Encumbrances whatsoever, except
for:

(a)        the properties and assets disposed of, utilized or consumed by the
QNX Group since the Audited Statements Date in the ordinary course of the
Business;

(b)        the Encumbrances disclosed or reflected in the Audited Financial
Statements or the Interim Financial Statements; and

(c)        the Permitted Encumbrances.

Complete and correct copies of all documents creating the Permitted Encumbrances
described in Schedule 3.1(26) have been provided to the Purchaser. No other
person owns any assets which are being used in the Business, except for the
Leased Premises, personal property leased or licensed by the QNX Group, and
personal assets owned by employees and used by the employees in the Business
which are not material to the carrying on of the Business.  There are no
agreements or commitments to purchase property or assets by the QNX Group, other
than in the ordinary course of the Business.

- 25 -

(27)      Deposit Accounts and Safe Deposit Boxes of the QNX Group.  The name
and address of each bank, trust company or similar institution with which the
QNX Group has one or more accounts or one or more safe deposit boxes, the number
or other designation of each such account and safe deposit box and the names of
all persons authorized to draw thereon or to have access thereto are as set
forth in Schedule 3.1(27) .

(28)      Powers of Attorney.  Except as disclosed in Schedule 3.1(28), no
person who is not an officer or senior employee of the QNX Group is authorized
by any power of attorney or otherwise to execute any document, or otherwise bind
to any legal obligation, the QNX Group.

(29)      Intentionally Deleted. 

(30)      Intentionally Deleted.

(31)      Real Properties.

(a)        Schedule 3.1(31) lists all real property owned by the QNX Group, the
owner thereof, and sets forth the legal description thereof.  There are no
agreements, options, contracts or commitments to sell, transfer or otherwise
dispose of the Real Properties or which would restrict the ability of the QNX
Group to transfer the Real Properties.

(b)        The owner set forth on Schedule 3.1(31) is the absolute beneficial
owner of, and has good and marketable title in fee simple to, the Real
Properties, free and clear of any and all Encumbrances, except for the Permitted
Encumbrances.

( c)       The Real Properties described in Schedule 3.1(31) and all buildings
and structures located thereon and the conduct of the Business as presently
conducted do not violate, and the use thereof in the manner in which presently
used is not adversely affected by, any zoning or building laws, ordinances,
regulations, covenants or official plans.   QNX Group has not received any
notification alleging any such violation.  Such buildings and structures do not
encroach upon any lands not owned by the QNX Group.  There are no expropriation,
condemnation or similar proceedings pending with respect to any of the Real
Properties or any part thereof.

(32)      Leased Premises.  Schedule 3.1(32) describes all leases or agreements
to lease under which the QNX Group leases any real property.  Complete and
correct copies of the Leases have been provided to the Purchaser.  The QNX Group
is exclusively entitled to all rights and benefits as lessee under the Leases
and the QNX Group has not sublet, assigned, licensed or otherwise conveyed any
rights in the Leased Premises or in the Leases to any other person.  The names
of the other parties to the Leases, the description of the Leased Premises, the
term, rent and other amounts payable under the Leases and all renewal options
available under the Leases are accurately described in Schedule 3.1(32).  All
rental and other payments and other obligations required to be paid and
performed by the QNX Group pursuant to the Leases have been duly paid and
performed.  The QNX Group is not in default of any of its obligations under the
Leases and, to the best of the knowledge of the Vendors, none of the landlords
or other parties to the Leases are in default of any of their obligations under
the Leases.  The terms and conditions of the Leases will not be affected by, nor
will any of the Leases be in default as a result of, the completion of the
transactions contemplated hereunder save and except for the consents that must
be obtained from the landlords listed in Schedule 3.1(6).  To the best of the
knowledge of the Vendors, the use by the QNX Group of the Leased Premises is not
in breach of any building, zoning or other statute, by-law, ordinance,
regulation, covenant, restriction or official plan.  The QNX Group has adequate
rights of access to the Leased Premises for the operation of the Business in the
ordinary course.

- 26 -

(33)      Work Orders and Deficiencies.  There are no outstanding work orders,
non-compliance orders, deficiency notices or other such notices relative to the
Real Properties, to the best of the knowledge of the Vendors relative to the
Leased Premises, or relative to the other properties and assets of the QNX Group
or the Business which have been issued by any regulatory authority, police or
fire department, sanitation, environment, labour, health or other Governmental
Authority.  There are no matters under discussion with any such department or
authority relating to work orders, non-compliance orders, deficiency notices or
other such notices.  The Business is not being carried on, and none of the Real
Properties, or to the best of the knowledge of the Vendors, the Leased Premises
or the other properties or assets of the QNX Group are being operated in a
manner which is in contravention of any statute, regulation, rule, code,
standard or policy.  No amounts are owing by the QNX Group in respect of the
Real Properties or the Leased Premises to any Governmental Authority or public
utility, other than current accounts which are not in arrears.

(34)      Condition of Properties and Equipment.  The buildings and structures
comprising the Real Properties and to the best of the knowledge of the Vendors,
those comprising the Leased Premises, are free of any structural defect. Except
as disclosed in Schedule 3.1(34), the heating, ventilating, plumbing, drainage,
electrical and air conditioning systems and all other systems used in the Real
Properties and to the best of the knowledge of the Vendors, used in the Leased
Premises and all machinery, equipment, tools, furniture, furnishings and
materials used in the Business are in good working order, fully operational and
free of any defect, except for normal wear and tear.

(35)      Leases of Personal Property.  Except as disclosed in Schedule 3.1(35),
the QNX Group is not the lessee under any lease of personal property in respect
of which the annual financial obligation exceeds US$25,000.00.  Complete and
correct copies of each of the leases referred to in Schedule 3.1(35) have been
provided to the Purchaser.

(36)      Intellectual Property.

(a)        The QNX Group owns all rights, title and interest in and to the
Intellectual Property (excluding moral rights therein) listed in
Schedule 3.1(36)(a) with good and marketable title thereto free and clear of all
Encumbrances other than the Permitted Encumbrances, and as to the moral rights
in the QNX Software, true and complete waivers in favour of the QNX Group, its
successors and assigns, have been provided to the QNX Group.  The description
contained in Schedule 3.1(36)(a) is a full and complete list of the QNX Group’s
Intellectual Property, with no material omissions.

- 27 -

(b)        The QNX Group owns all rights, title and interest in the QNX Software
with good and marketable title thereto free and clear of all Encumbrances other
than the Permitted Encumbrances. The description contained in Schedule
3.1(36)(b) is a full and complete list of the QNX Software with no material
omissions. 

(c)        The QNX Product Suite used for, and distributed in the course of, the
carrying on of the Business in the manner currently carried on, is accurately
described in Schedule 3.1(36)(c) with no material omissions, and the QNX Group
has, with respect to the QNX Software, and to the best of the knowledge of the
Vendors with respect to the Third Party Commercial Software and the Open Source
Software, the right to develop, reproduce, use, sell, license, sub-license,
modify and prepare derivative works of, and to distribute and dispose of, the
QNX Product Suite in the manner currently done in the ordinary course of the
Business.

(d)        The QNX Group has not placed in trust or in any other escrow
arrangement any of the Intellectual Property owned by the QNX Group or the QNX
Software, except as disclosed in Schedule 3.1(36)(d).

(e)        No shareholder of the Corporation, nor any person who is Related to
any member of the QNX Group, owns or has any interest in, or option or other
rights to, the Intellectual Property owned or used by the QNX Group or the QNX
Software other than as an authorized licensee of the QNX Group.

(f)         Except as disclosed in Schedule 3.1(36)(f), the execution and
delivery of this Agreement and the documents and instruments contemplated or
referred to herein, and the transactions contemplated therein, will not breach,
violate or conflict with any instrument or agreement relating to the QNX Product
Suite, or the Intellectual Property owned, used by or licensed as of the Closing
Date to the QNX Group for use in association with the QNX Product Suite, will
not cause the forfeiture or termination under any agreement to which the QNX
Group is a party, of any Software or Intellectual Property owned, used by or
licensed as of the Closing Date to the QNX Group for use in association with the
Software, and will not in any way restrict or diminish the existing right of the
QNX Group after the Closing Date to reproduce, use, sell, license, modify,
prepare derivative works of, distribute or dispose of the QNX Product Suite, or
to bring any action for the infringement or misappropriation of any Intellectual
Property right, title or interest (or any portion thereof) owned as of the
Closing Date by the QNX Group.

(g)        The development, reproduction, marketing, modification, license,
preparation of derivative works, or distribution or use by the QNX Group prior
to the Closing Date of the Intellectual Property owned by the QNX Group, or the
QNX Software, has not and does not infringe upon, misappropriate or violate the
Intellectual Property or any other proprietary, contractual or other rights of
any other person, and to the best of the knowledge of the Vendors the
development, reproduction, marketing, modification, license, preparation of
derivative works, or distribution or use of the Third Party Commercial Software
and the Open Source Software by the QNX Group prior to the Closing Date, has not
and does not infringe upon, misappropriate or violate the Intellectual Property
or any other proprietary, contractual or other rights of any other person.

- 28 -

(h)        Except as disclosed in Schedule 3.1(36)(h), there is no pending or
threatened proceeding, claim or litigation contesting the validity of any of the
Intellectual Property owned by the QNX Group, or the ownership by the QNX Group
of any of the Intellectual Property in the QNX Software, or the right of the QNX
Group to develop, reproduce, use, modify, sell, license, prepare derivative
works, distribute or dispose of any of the Intellectual Property owned by the
QNX Group or the QNX Software, nor is there, to the best of the knowledge of the
Vendors, any legal basis for any such claim, nor have the QNX Group or the
Vendors received any notice asserting that any Intellectual Property owned by
the QNX Group or the QNX Software or the development, reproduction, use, sale,
license, modification or disposition thereof by the QNX Group infringes or
conflicts or will conflict with the rights of any person, nor is there, to the
best of the knowledge of the Vendors, any legal basis for any such assertion. 
There have been no settlement agreements or court orders issued with respect to
any such proceedings, claims or litigation except those listed in
Schedule 3.1(36)(h) to this Agreement.

(i)         The Vendors are not, and to the best of the knowledge of the
Vendors, no shareholder, officer, director, employee, consultant or contractor
of the QNX Group, is in violation of any material term of any non-disclosure,
confidentiality, proprietary rights or similar agreement between such person and
any third party which relates to or affects the Business, the Intellectual
Property owned by the QNX Group or the QNX Software.

(j)         Except as disclosed in Schedule 3.1(36)(j), it is not necessary to,
nor does the QNX Group, utilize in the Business any inventions, developments,
technologies, trade secrets or other proprietary rights of any of its employees
(or people it currently intends to hire) which were made or acquired by such
persons prior to their employment by the QNX Group.

(k)        To the best of the knowledge of the Vendors, all QNX Trade Secrets
have been kept confidential by the QNX Group.

(l)         Except as disclosed in Schedule 3.1(36)(l), and bonuses or sales
commissions or other remuneration payable to employees or sales agents in the
ordinary course of the Business and on terms customary for the software
industry, payments for off-the-shelf Software and other commercial Software used
in the Business (none of which is a material part of the QNX Product Suite), and
payments disclosed in the Third Party Commercial License-In Agreements and Open
Source License-In Agreements, there are no outstanding royalties, fees, charges
or other payments payable by the QNX Group to any person by reason of or in
connection with the development, reproduction, ownership, use, license, sale,
preparation of derivative works, or distribution or disposition of the QNX
Product Suite.

- 29 -

(m)       Except as disclosed in Schedule 3.1(36)(m), all employees of, former
employees of, contractors, suppliers and consultants to the QNX Group, and
former contractors, suppliers and consultants to the QNX Group, who have been
materially involved in the development or modification of the Intellectual
Property in the QNX Software, have entered into proprietary rights or similar
agreements with the QNX Group with respect to such services transferring the
title to such developments and modifications to the QNX Group and waiving their
moral rights, and no employee of, former employee of, or contractor, supplier or
consultant to the QNX Group, or former contractor, supplier or consultant to the
QNX Group, is, to the best of the knowledge of the Vendors, in violation
thereof.

(n)        There are no third parties who were not at the relevant time
employees of the QNX Group that were materially involved in the development,
modification or support of the QNX Software, except as contemplated in the
preceding paragraph (m), and no such third parties are, to the best of the
knowledge of the Vendor, in violation thereof.

(o)        Except as disclosed in Schedule 3.1(36)(o), all employees,
contractors and consultants having the right to access or the right to have
knowledge of, the QNX Trade Secrets, have entered into non-disclosure or
confidentiality covenants or agreements with the QNX Group, true and complete
copies of which have been provided to the Purchaser, and no such person,
including any employee of, or contractor or consultant to, the QNX Group is, to
the best of the knowledge of the Vendors, in violation thereof .

(p)        Except as disclosed in Schedule 3.1(36)(p), to the best of the
knowledge of the Vendors, there is no activity or conduct being undertaken by
any person which infringes upon or misappropriates the Intellectual Property
owned by the QNX Group, nor has the QNX Group received any notice or is in
possession of any information, of such activity or conduct.

(q)        The QNX Software, and to the best of the knowledge of the Vendors the
Third Party Commercial Software and the Open Source Software, do not incorporate
any software code, data, files, libraries or user interfaces, nor are they based
on any architecture, logic, specifications, flow charts, designs, drawings,
algorithms, or calculations, which are owned by any person from whom the QNX
Group has not received all the licenses and rights necessary to develop,
reproduce, use, sell, license, sub-license, modify and prepare derivative works
of, and to distribute and dispose of, the QNX Product Suite in the manner
currently carried on in the Business.

- 30 -

(r)        The QNX Group has not received any legal opinions, studies or reports
regarding the validity of any of the Intellectual Property owned by the QNX
Group, or the ownership by the QNX Group of any of the Intellectual Property in
the QNX Software, or the right of the QNX Group to develop, reproduce, use,
modify, sell, license, prepare derivative works, distribute or dispose of any of
the Intellectual Property owned by the QNX Group or the QNX Software, except
those listed in Schedule 3.1(36)(r).

(s)        The QNX Group does not sell, license, distribute or otherwise supply
the QNX Product Suite, directly or through VAR or OEM arrangements, under any
open source license agreements or requirements, except as described and listed
in Schedule 3.1(36)(s).

(t)         Except as provided in Schedule 3.1(36)(t), the QNX Group has not
placed any of the QNX Software in the public domain or allowed any members of
the general public to use the QNX Software without entering into non-open source
licenses with the QNX Group.

(u)        Other than commercial borrowing incurred in the ordinary course of
Business, no third parties have financed or funded the development of the
Intellectual Property owned by the QNX Group or the QNX Software, whether by way
of grant, loan, investment or otherwise, except as disclosed by the agreements
listed in Schedule 3.1(36)(u), true and complete copies of which have been
provided to the Purchaser.  No such agreements grant any interest or rights to
the resulting research and development to such third parties, or impose any
restrictions, limitations or requirements on the exploitation and
commercialization of the resulting research and development by the QNX Group,
except as described in Schedule 3.1(36)(u).

(v)        To the best of the knowledge of the Vendors, there is no pending or
threatened proceeding, claim or litigation affecting any of the QNX Group
involving the Third Party Commercial License-In Agreements, the Open Source
License-In Agreements, the QNX Licensee Agreements, or their subject matter, and
there have been no settlement agreements or court orders applicable to or
affecting the Third Party Commercial License-In Agreements, the Open Source
License-In Agreements or the QNX Licensee Agreements .

(w)       To the best of the knowledge of the Vendors, other than the
Intellectual Property rights described in Schedule 3.1(36)(a), the Intellectual
Property in the Third Party Commercial Software and the Open Source Software,
the software comprising the QNX Product Suite, QNX Group owned software tools,
and the generally available software tools and hardware currently used by the
QNX Group as part of, or in association with, the Software, and the items listed
in Schedule 3.1(36)(w), no other Intellectual Property or technology (other than
third party hardware platforms and related software) is required or used by the
QNX Group in order to develop, reproduce, use, modify, sell, support, license,
prepare derivative works, distribute or dispose of the QNX Product Suite in the
manner currently conducted in the ordinary course of the Business.

- 31 -

(37)      Subsidiaries and Other Interests.  Other than the Subsidiaries, the
Corporation has no subsidiaries and does not own any securities issued by, or
any equity or ownership interest in, or any right to acquire any equity or
ownership interest in, any other person. The QNX Group is not subject to any
obligation to make any investment in or to provide funds by way of investment by
loan, capital contribution or otherwise to any person.

(38)      Partnerships or Joint Ventures.  The QNX Group is not a partner or
participant in any partnership, joint venture, profit-sharing arrangement or
other association of a similar nature and is not party to any agreement under
which the QNX Group agrees to carry on any part of the Business or any other
activity in such manner or by which the QNX Group agrees to share any revenue or
profit with any other person.

(39)      Customers.  The Vendors have previously delivered to the Purchaser a
true and complete list of the twenty (20) largest customers by sales in each
vertical market of the Business as of the Audited Statements Date.  The QNX
Group has the unrestricted right to use such list in the ordinary course of
business.

(40)      Restrictions on Doing Business.  The QNX Group is not a party to or
bound by any agreement which would restrict or limit its right to carry on any
business or activity or to solicit business from any person or in any
geographical area or otherwise to conduct the Business as the QNX Group may
determine.  The QNX Group is not subject to any legislation or any judgment,
order or requirement of any Governmental Authority which is not of general
application to persons carrying on a business similar to the Business.  There
are no facts or circumstances which could reasonably be expected to materially
adversely affect the ability of the QNX Group to continue to operate the
Business as presently conducted following the completion of the transactions
contemplated by this Agreement.

(41)      Guarantees, Warranties and Discounts. 

(a)        Except as disclosed in Schedule 3.1(41)(a), the QNX Group is not a
party to or bound by any agreement of guarantee, indemnification, assumption or
endorsement or any other like commitment of the obligations, liabilities
(contingent or otherwise) or indebtedness of any person.

(b)        Except as disclosed in Schedule 3.1(41)(b), the QNX Group has not
given any guarantee or warranty that has not expired as of the date hereof in
respect of any of the products sold or the services provided by it, except
warranties made in the ordinary course of the Business and except for warranties
implied by law. The warranties made in the ordinary course of the Business are
generally in the form of the QNX Group’s standard written warranty, a copy of
which has been provided to the Purchaser, and except for warranties implied by
law.

(c)        During each of the three fiscal years of the QNX Group ended
immediately preceding the date hereof, no claims have been made against the QNX
Group for breach of warranty or contract requirement or negligence or for a
price adjustment or other concession in respect of any defect in or failure to
perform or deliver any products, services or work which had, in any such year,
an aggregate cost exceeding US$25,000.00.

- 32 -

(d)        There are no repair contracts or maintenance obligations of the QNX
Group in favour of the customers or users of products of the Business, except
obligations incurred in the ordinary course of the Business, and in all material
respects in accordance with the QNX Group’s standard terms, a copy of which has
been provided to the Purchaser or as otherwise disclosed in Schedule 3.1(41)(d).

(e)        Except as disclosed in Schedule 3.1(41)(e), the QNX Group is not now
subject to any agreement or commitment, and the QNX Group has not, within three
years prior to the date hereof, entered into any agreement with or made any
commitment to any customer of the Business which would require the QNX Group to
repurchase any products sold to such customers or to adjust any price or grant
any refund, discount or other concession to such customer.

(f)         Except as disclosed in Schedule 3.1(41)(f), the QNX Group is not
required to provide any letters of credit, bonds or other financial security
arrangements in connection with any transactions with its suppliers or
customers.

(42)      Agency and Distribution Agreements by Third Parties in Favour of QNX
Group.  Schedule 3.1(42) lists all agreements material to the Business to which
the QNX Group is a party, or by which it is bound, under which the right to
manufacture or distribute any product, service, technology, information, data,
computer hardware or software or other property has been granted or otherwise
provided to, or relied on by, the QNX Group, or under which the QNX Group has
been appointed as an agent or distributor for any of the foregoing, save and
except for off-the-shelf software (the “QNX Distribution-In Agreements”).  True
and complete copies of all QNX Distribution-In Agreements have been provided to
the Purchaser.

(43)      Agency and Distribution Agreements by QNX Group in Favour of Third
Parties.  Schedule 3.1(43) lists all agreements to which the QNX Group is a
party, or by which it is bound, under which the right to manufacture or
distribute any product, service, technology, information, data, computer
hardware or software or other property has been granted or otherwise provided by
the QNX Group to any other person, or any person has been appointed by the QNX
Group as an agent or distributor for any of the foregoing (the “QNX
Distribution-Out Agreements”).  True and complete copies of all such agreements
have been provided to the Purchaser. 

(44)      Material Operating Agreements.  The QNX Group is not a party to or
bound by any outstanding or executory agreement, contract or commitment, whether
written or oral, except for:

- 33 -

(a)        the QNX Licensee Agreements, QNX Licensor Agreements and any other
contract, lease or agreement described or referred to in this Agreement or in
the schedules hereto;

(b)        any contract, lease or agreement made in the ordinary course of the
routine daily affairs of the Business under which the QNX Group has a financial
obligation of less than US$50,000 per annum and which can be terminated by the
QNX Group without payment of any damages, penalty or other amount by giving not
more than one hundred and eighty (180) days’ notice; and

(c)        the contracts, leases and agreements described in Schedule 3.1(44).

(all such agreements, contracts or commitments referred to in (a) and (c) above
are herein collectively the “Material Operating Agreements”). True and complete
copies of each of the Material Operating Agreements have been provided to the
Purchaser.

(45)      Good Standing of Agreements.  The QNX Group is not in default or
breach of any of its obligations under any one or more of the Material Operating
Agreements and there exists no state of facts which, after notice or lapse of
time or both, would constitute such a default or breach.  All the Material
Operating Agreements are now in good standing and in full force and effect
without amendment thereto, the QNX Group is entitled to all benefits thereunder
and, to the best of the knowledge of the Vendors, the other parties to the
Material Operating Agreements are not in default or breach of any of their
obligations thereunder.  None of the Material Operating Agreements provide that
the QNX Group’s rights or the performance of its obligations are dependent upon
or supported by the guarantee of or any security provided by any other person.

(46)      Employees.  Schedule 3.1(46) sets forth the name, job title, duration
of employment, vacation entitlement, employee benefit package entitlement and
rate of remuneration (including bonus and commission entitlement) of each
employee of each member of the QNX Group.  Schedule 3.1(46) also sets forth the
names of all employees of each member of the QNX Group who are now on
disability, maternity or other authorized leave or who are receiving workers’
compensation or short-term or long-term disability benefits.

(47)      Employment Agreements.  Except for the agreements listed in Schedule
3.1(47), the QNX Group is not a party to any written or oral employment, service
or consulting agreement relating to any one or more persons, or to any oral
employment agreements which are of indefinite term that are not terminable on
the statutory or common law period of notice applicable for the jurisdiction in
which the person is employed except for employees in Canada who have agreements
providing for an additional two (2) weeks of notice besides the statutory period
of notice.

(48)      Labour Matters and Employment Standards.

(a)        Liability for Employee Breach.  No employee of the QNX Group has, to
the best of the knowledge of the Vendors, breached any agreement with, or common
law obligation owed to, a third party, such that the QNX Group would be liable
to any such third party for employing or continuing to employ the employee.

- 34 -

(b)        Payment of Wages, etc.  The QNX Group has paid all wages, including,
without limitation, over-time wages and statutory holiday pay, and other
remuneration currently due and payable to its employees, has properly accrued
all vacation pay due and owing to its employees, and has remitted all deductions
made by the QNX Group from its employee payroll for income taxes, or other
deductions which are currently due for remittance.

(c)        No Employee Controversy.  Except as disclosed in Schedule 3.1(48)(c),
there is no controversy outstanding between the QNX Group and any of its present
or past employees that may require payment by the QNX Group or will have a
material adverse effect on the Condition of the Business.

(d)        Labour Agreements and Actions.

(i)         There is no strike or other labour dispute involving the QNX Group
outstanding or, to the best of the knowledge of the QNX Group, threatened.

(ii)        To the best of the knowledge of the Vendors, no officer or employee,
other than Gordon Bell, intends to terminate his or her employment with the QNX
Group, nor does the QNX Group have a present intention to terminate the
employment of any of the foregoing, except as contemplated by this Agreement or
with respect to whom continued employment is not material to the Business.

(iii)       Subject to general common law or other legal principles related to
wrongful termination of employees and the terms of the applicable employment
contracts, as disclosed in Schedule 3.1(47), the employment of each officer and
employee of the QNX Group is terminable at the will of the QNX Group upon
reasonable notice.

(e)        No Employee Actions.  Except as disclosed in Schedule 3.1(48)(e),
within the last three years, no notice has been received by the QNX Group of any
complaint filed by any of the employees against the QNX Group claiming that the
QNX Group has violated the Employment Standards Act, 2000 (Ontario), the Labour
Relations Act (Ontario) or the Human Rights Code (Ontario) (or any applicable
employment standards or human rights or similar legislation in the other
jurisdictions in which the QNX Group conducts or carries on its Business or
operates) or of any complaints or proceedings of any kind involving the QNX
Group or any employee of the QNX Group before any labour relations board or
other similar authority.

(f)         No WSIB Orders.  No notice has been received by the QNX Group and
the QNX Group has no reason for believing there are or should be a notice issued
against the QNX Group under the Workplace Safety and Insurance Act (Ontario) and
the Occupational Health and Safety Act (Ontario) and there are no outstanding
orders or charges against the QNX Group under the Workplace Safety and Insurance
Act (Ontario) or Occupational Health and Safety Act (Ontario) (or any applicable
health and safety or workers’ compensation legislation in the other
jurisdictions in which the Business is conducted).

- 35 -

(g)        WSIB Levies, etc.  All levies, assessments and penalties made against
the QNX Group pursuant to the Workplace Safety and Insurance Act (Ontario) (and
applicable workers compensation legislation in the other jurisdictions in which
the Business is conducted) have been paid by the QNX Group and the QNX Group has
not been reassessed under any such legislation during the past five years.

(49)      Employee Benefit and Pension Plans.

(a)        Except as listed in Schedule 3.1(49)(a) attached hereto, the QNX
Group does not have, and is not subject to any present or future obligation or
liability under, any pension plan, deferred compensation plan, retirement income
plan, stock option or stock purchase plan, profit sharing plan, bonus plan or
policy, employee group insurance plan, hospitalization plan, disability plan or
other employee benefit plan, program, policy or practice, written or verbal,
with respect to any of the employees of the Business, other than the Canada
Pension Plan, R.S.C. 1985, c. C‑8, and other similar health plans established
pursuant to Laws.  Schedule 3.1(49)(a) also lists the general policies,
procedures and work-related rules in effect with respect to employees of the
Business, whether written or oral, including but not limited to policies
regarding holidays, sick leave, vacation, disability and death benefits,
termination and severance pay, automobile allowances and rights to
company-provided automobiles and expense reimbursements. (The plans, programs,
policies, practices and procedures listed in Schedule 3.1(49)(a) are hereinafter
collectively called the "Benefit Plans").  Complete and correct copies of all
documentation establishing or relating to the Benefit Plans, where such Benefit
Plans are oral commitments, written summaries of the terms thereof, and the most
recent financial statements and actuarial reports related thereto and all
reports and returns in respect thereof filed with any regulatory agency within
three years prior to the date hereof have been provided to the Purchaser.

(b)        There is no pending claim by any employee covered under the Benefit
Plans or by any other person which alleges a breach of fiduciary duties or
violation of governing law or which may result in liability to the employer and,
to the best of the knowledge of the QNX Group, there is no basis for such a
claim.  There are no employees of the Business or former employees who are
receiving from the QNX Group any pension or retirement payments or who are
entitled to receive any such payments not covered by a pension plan to which the
QNX Group is a party.

(50)      Insurance.  Schedule 3.1(50) contains a true and complete list of all
insurance policies maintained by the QNX Group or under which the QNX Group is
covered in respect of its properties, assets, business or personnel as of the
date hereof and specifies the name of the insurer, the insured risks, the amount
of the coverage thereby provided for each insured risk. Complete and correct
copies of all such insurance policies have been provided to the Purchaser.  Such
insurance policies are in full force and effect and the QNX Group is not in
default with respect to the payment of any premium or compliance with any of the
provisions contained in any such insurance policy.  There are no circumstances
under which the QNX Group would be required to or, in order to maintain its
coverage, should give any notice to the insurers under any such insurance
policies which has not been given.  The QNX Group has not received notice from
any of the insurers regarding cancellation of such insurance policies.  The QNX
Group has not failed to give notice of or present any claim under any such
insurance policy in due and timely fashion.  The QNX Group has not received
notice from any of the insurers denying any claims.

- 36 -

(51)      Non-Arm’s Length Matters.  The QNX Group is not a party to or bound by
any agreement with, is not indebted to, and no amount is owing to the QNX Group
by, the Vendors or any officers, former officers, directors, former directors,
shareholders, former shareholders, employees (except for oral employment
agreements with employees) or former employees of the QNX Group or any person
not dealing at Arm’s Length with any of the foregoing other than the Shareholder
Loans and as described in Schedule 3.1(51). Since the Audited Statements Date,
the QNX Group has not made or authorized any payments to the Vendors or any
persons Related to the Vendors or any officers, former officers, directors,
former directors, shareholders, former shareholders, employees or former
employees of the QNX Group or to any person not dealing at Arm’s Length with any
of the foregoing, except for salaries and other employment compensation payable
to employees of the QNX Group in the ordinary course of the routine daily
affairs of the Business and at the regular rates payable to them.

(52)      Government Assistance.  There are no funding agreements, loans, other
funding arrangements and assistance programs which are outstanding in favour of
the QNX Group from any Governmental Authority. 

(53)      Compliance with Laws.  The QNX Group is not in violation of any Laws
(other than minor breaches not material to the Business) including without
limitation Laws relating to the exportation or licensing of technology or
relating to the licensing or exportation of technology to foreign persons.

(54)      Vendor’s Residency.  None of the Vendors is a non-resident of Canada
within the meaning of the Income Tax Act.

(55)      Copies of Documents.  Complete and correct copies (including all
amendments) of all contracts, leases and other documents referred to in this
Agreement or any schedule hereto or required to be disclosed hereby have been
delivered to the Purchaser.

(56)      Disclosure.  No representation or warranty contained in this section
3.1, and no statement contained in any schedule, certificate, list, summary or
other disclosure document provided or to be provided to the Purchaser pursuant
hereto or in connection with the transactions contemplated hereby contains or
will contain any untrue statement of a material fact, or omits or will omit to
state any material fact which is necessary in order to make the statements
contained therein not misleading.

- 37 -

(57)      Other Vendors. Each of the Other Vendors has, or is under a legal
obligation to, execute and deliver to the Corporation a share ownership
agreement (the “Share Ownership Agreement”) which provides the Corporation with
all necessary right, power and authority to execute, if the Other Vendor is not
available, not able or not willing to execute his Other Vendor Agreement, all
such documents and agreements as are necessary to sell such Other Vendor’s
common shares in the capital of the Corporation to the Purchaser.

(58)      Option Holders.  Pursuant to the Option Plan, the Corporation has the
legal and enforceable right to give notice to each person who holds Options that
his respective Options may be exercised only within thirty (30) days after the
date of the notice and not thereafter, and that all rights of each such person
under any Options shall, if not exercised, terminate at the expiration of the
thirty (30) day period, except in the case of Options granted under the Option
Plan as it applies to option holders residing in the United Kingdom, in which
case, all Options may be exercised only within six (6) months after the date of
the notice and not thereafter, and that all rights of each such person under any
Options shall, if not exercised, terminate at the expiration of the six (6)
month period.

(59)      Disclaimer of the Other Representations and Warranties.  None of the
Vendors hereby makes or has made any representations or warranties relating to
the Corporation or any of its Subsidiaries in connection with the transactions
contemplated hereby other than those expressly set forth in this Agreement or in
any agreements or certificates to be delivered pursuant to this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, any
information disclosed in any schedules will be deemed to be disclosed for
purposes of each other section of the schedules for which the applicability and
sufficiency of the disclosure to such other section would be apparent to a
reasonable person.  Certain information set forth in the schedules is included
solely for informational purposes and may not be required to be disclosed
pursuant to this Agreement.  The disclosure of any information will not be
deemed to constitute an acknowledgement that such information is required to be
disclosed in connection with the representations and warranties made by the
Vendors pursuant to this Agreement or that such information is material.  The
disclosure of such information will not be deemed to establish a standard of
materiality (and the actual standard of materiality may be higher or lower than
the matters disclosed by such information).

3.2 Representations and Warranties by the Purchaser.

The Purchaser hereby represents and warrants to the Vendors as follows, and
confirms that the Vendors are relying upon the accuracy of each of such
representations and warranties in connection with the sale of the Purchased
Shares, repayment of the Shareholder Loans and the completion of the other
transactions contemplated hereunder and under the Other Vendor Agreements:

- 38 -

(1)        Corporate Authority and Binding Obligation.  The Purchaser is a
corporation duly incorporated and validly subsisting in all respects under the
laws of its jurisdiction of incorporation.  The Purchaser has good right, full
corporate power and absolute authority to enter into this Agreement and to
purchase the Purchased Shares from the Vendors in the manner contemplated herein
and to perform all of the Purchaser’s obligations under this Agreement.  The
Purchaser and its shareholders and board of directors have taken all necessary
or desirable actions, steps and corporate and other proceedings to approve or
authorize, validly and effectively, the entering into, and the execution,
delivery and performance of, this Agreement and the purchase of the Purchased
Shares by the Purchaser from the Vendor and the repayment of the Shareholder
Loans.  This Agreement is a legal, valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms subject to: 

(a)        bankruptcy, insolvency, moratorium, reorganization and other Laws
relating to or affecting the enforcement of creditors’ rights generally: and

(b)        the fact that equitable remedies, including the remedies of specific
performance and injunction, may only be granted in the discretion of a court.

(2)        Contractual and Regulatory Approvals.  Except as specified in
Schedule 3.2(2), the Purchaser is not under any obligation, contractual or
otherwise, to request or obtain the consent of any person, and no permits,
licences, certifications, authorizations or approvals of, or notifications to,
any Governmental Authority are required to be obtained by the Purchaser in
connection with the execution, delivery or performance by the Purchaser of this
Agreement or the completion of any of the transactions contemplated herein. 
Complete and correct copies of any agreements under which the Purchaser is
obligated to request or obtain any such consent have been provided to the
Vendor.

(3)        Compliance with Constating Documents, Agreements and Laws.  The
execution, delivery and performance of this Agreement and each of the other
agreements contemplated or referred to herein by the Purchaser, and the
completion of the transactions contemplated hereby, will not constitute or
result in a violation or breach of or default under:

(a)        any term or provision of any of the articles, by-laws or other
constating documents of the Purchaser;

(b)        subject to obtaining the contractual consents referred to in Schedule
3.2(2) hereof, the terms of any indenture, agreement (written or oral),
instrument or understanding or other obligation or restriction to which the
Purchaser is a party or by which it is bound; or

(c)        subject to obtaining the regulatory consents referred to in Schedule
3.2(2) hereof, any term or provision of any licenses, registrations or
qualification of the Purchaser or any order of Governmental Authority or any
applicable law or regulation of any jurisdiction.

(4)        Investment Canada Act.  The Purchaser is a “non-Canadian” for
purposes of and within the meaning of the Investment Canada Act (Canada).

- 39 -

(5)        No Broker.  Neither the Purchaser, nor any of its shareholders,
directors, officers, employees or agents have employed or incurred any liability
to any broker, finder or agent for any amounts with respect to this Agreement.

ARTICLE 4 - COVENANTS

4.1  Covenants by the Vendors.

The Vendors jointly and severally covenant to the Purchaser that they will do or
cause to be done the following:

(1)        Investigation of Business and Examination of Documents.  During the
Interim Period, the Vendors will provide and will cause the QNX Group to provide
access to, and will permit the Purchaser, through its representatives, to make
such investigation of, the operations, properties, assets and records of the QNX
Group and of its financial and legal condition as the Purchaser deems necessary
or advisable to familiarize itself with such operations, properties, assets,
records and other matters.  Without limiting the generality of the foregoing,
during the Interim Period the Vendors will permit the Purchaser and its
representatives to have access to the premises used in connection with the
Business at such reasonable times as may be designated by the Vendors so as not
to disrupt the routine daily affairs of the Business, and will produce for
inspection and provide copies to the Purchaser of:

(a)        all agreements and other documents referred to in section 3.1 hereof
or in any of the schedules and all other contracts, leases, licenses, title
documents, title opinions, insurance policies, pension plans, information
relating to employees of the QNX Group, customer lists, information relating to
customers and suppliers of the QNX Group, documents relating to all indebtedness
and credit facilities of the QNX Group, documents relating to legal or
administrative proceedings and all other documents of or in the possession of
the QNX Group or relating to the Business;

(b)        all minute books, share certificate books, registers of security
holders, registers of transfers of securities, registers of directors and other
corporate documents of the QNX Group;

(c)        all books, records, accounts, Tax Returns and financial statements of
the QNX Group; and

(d)        all other information which, in the reasonable opinion of the
Purchaser’s representatives, is required in order to make an examination of the
QNX Group and the Business.

Such investigations and inspections will not mitigate or affect the
representations and warranties of the Vendors hereunder, which will continue in
full force and effect.  Notwithstanding the foregoing, until the transactions
contemplated herein have been completed, the Purchaser, as a subsidiary of
Harman International Industries, Incorporated (“Harman”), will abide by the
terms and conditions, including with respect to the scope and manner of its
investigations, of the non-disclosure agreement between the Corporation and
Harman dated as of May 24, 2004 and the acknowledgement and agreement dated
October 7, 2004.

- 40 -

(2)        Contractual and Regulatory Consents.  During the Interim Period, the
Vendors will use their best efforts to cause the QNX Group to obtain all
consents required to be obtained in order to carry out the transactions
contemplated hereby in compliance with all Laws and agreements binding upon the
parties hereto or the QNX Group, including the consents referred to in Schedules
3.1(6).

(3)        Conduct of Business.  Except as contemplated by this Agreement or
with the prior written consent of the Purchaser, during the Interim Period the
Vendors will use their best efforts to cause the QNX Group to:

(a)        operate the Business only in the ordinary course thereof, consistent
with past practices;

(b)        use best efforts to ensure that the representations and warranties in
section 3.1 hereof remain true and correct at the Closing Time, with the same
force and effect as if such representations and warranties were made at and as
of the Closing Time, and to satisfy or cause to be satisfied the conditions in
section 5.1 hereof;

( c)       promptly advise the Purchaser of any facts that come to their
attention which would cause any of the Vendors’ representations and warranties
herein contained to be untrue in any material respect;

(d)        take all reasonable action to preserve the Business and the goodwill
of the QNX Group and its relationships with customers, suppliers and others
having business dealings with it, to keep available the services of its present
officers and employees and to maintain in full force and effect all Material
Operating Agreements, and take all other action reasonably requested by the
Purchaser in order that the Business and the Condition of the Business will not
be impaired during the Interim Period;

(e)        promptly advise the Purchaser in writing of any material adverse
change in the Business or the Condition of the Business during the Interim
Period;

(f)         maintain, consistent with past practice, all of the QNX Group’s
tangible properties and assets in the same condition as they now exist, ordinary
wear and tear excepted;

(g)        maintain the books, records and accounts of the QNX Group in the
ordinary course and record all transactions on a basis consistent with past
practice;

(h)        ensure that the QNX Group does not incur or assume any long-term debt
or create any Encumbrance other than Permitted Encumbrances upon any of its
properties or assets or guarantee or otherwise become liable for the obligations
of any other person or make any loans or advances to any person (other than
loans made by the Corporation to holders of Options to facilitate the exercise
of Options that will be repaid at the Closing Time);

- 41 -

(i)         ensure that the QNX Group does not sell or otherwise dispose of any
of its properties or assets except in the ordinary course of the Business;

(j)         ensure that the QNX Group does not terminate or waive any right of
substantial value of the Business;

(k)        ensure that the QNX Group does not make any capital expenditure in
excess of US$100,000 in respect of any particular item or in excess of
US$200,000 in the aggregate;

(l)         maintain the inventories of the Business in accordance with past
practice;

(m)       keep in full force all of the QNX Group’s current insurance policies;

(n)        take all actions within their control to ensure that the QNX Group
performs all of its obligations falling due during the Interim Period under all
agreements to which the QNX Group is a party or by which it is bound;

(o)        ensure that the QNX Group does not enter into any agreement other
than agreements made in the ordinary course of the Business consistent with past
practice and which involve payment obligations on the part of the QNX Group of
less than US$50,000;

(p)        not take any action to amend the articles of incorporation or by-laws
of the QNX Group;

(q)        ensure that the QNX Group does not declare or pay any dividends,
redeem or repurchase any shares in the capital of the QNX Group or make any
other distributions in respect of the shares of the QNX Group; and

(r)        ensure that the QNX Group does not increase, in any manner, the
compensation or employee benefits of any of its directors, officers or
employees, or pay or agree to pay to any of its directors, officers or employees
any pension, severance or termination amount or other employee benefit not
required by any of the employee benefit plans and programs referred to in the
schedules.

(4)        Transfer of Purchased Shares.  At or before the Closing Time, the
Vendors will cause all necessary steps and corporate proceedings to be taken in
order to permit the Purchased Shares to be duly and regularly transferred to the
Purchaser.

(5)        Release of Shareholder Loans and Security.  At or before the Closing
Time, upon receipt of the payment provided for in section 2.3, the Vendors will
deliver to the Corporation a receipt for payment in full of the Shareholder
Loans and will cause all security granted by the Corporation for the
Corporation’s obligations under the Shareholder Loans to be discharged, and any
Encumbrances against any of the Shareholder Loans will be discharged.

- 42 -

(6)        Resignation of Officers and Directors.  At or before the Closing
Time, the Vendors will cause each person who is a director or officer of the QNX
Group designated in writing by the Purchaser, to submit his or her written
resignation as a director or officer to the QNX Group which will be effective at
the Closing Time.

(7)        Releases by the Vendors.  At the Closing Time, the Vendors will
execute and deliver to the QNX Group a release in the form of the draft release
attached hereto as Schedule 4.1(7).

(8)        Key Employee Employment Agreements.  At the Closing Time, the Vendors
will, and will use their best efforts to cause each person named in Schedule
4.1(8) to, execute and deliver to the Corporation or a Subsidiary an employment
agreement in the form of the Key Employee Employment Agreement.

(9)        Dan Dodge Employment Agreement.  At the Closing Time, the Vendors
will cause Dan Dodge to execute and deliver to the Corporation and the Purchaser
the Dan Dodge Employment Agreement.

(10)      Gordon Bell Employment Agreement.  At the Closing Time, the Vendors
will cause Gordon Bell to execute and deliver to the Corporation and the
Purchaser the Gordon Bell Employment Agreement.

(11)      Other Vendor Agreement.  On or before Closing, to the extent any of
the Other Vendors fails to comply with the provisions of his Share Ownership
Agreement and execute a form of the Other Vendor Agreement to sell his shares in
the capital of the Corporation to the Purchaser, each of the Vendors covenants
and agrees to cause the Corporation to sign the Other Vendor Agreement on behalf
of the Other Vendor or to undertake, at their expense, all actions necessary or
advisable under the Share Ownership Agreement to cause such Other Vendor to
comply with his obligations thereunder and sell his shares to the Purchaser in
accordance with the terms thereof.

(12)      Options to be Exercised.  On or before Closing, the Vendors will cause
the Corporation to take all steps necessary to ensure that all persons who hold
Options exercise all their option rights, enter into a Share Ownership Agreement
with the Corporation, and enter into an Other Vendor Agreement with the
Purchaser, or have all unexercised Options terminated.

4.2 Covenants by the Purchaser.

The Purchaser covenants to the Vendors that it will do or cause to be done the
following:

(1)        Retention Program.  Establish a retention plan (the “Retention Plan”)
for the existing employees of the QNX Group pursuant to which:

- 43 -

(a)        the Purchaser will contribute at the Closing Time US$11,000,000 (the
“Retention Amount”) to a bank account established by the Corporation at the Bank
for the exclusive purpose of, and to be used only for, administering and paying
amounts under the Retention Plan;

(b)        the existing employees listed in Schedule 4.2(1)(b) (the “Eligible
Employees”) will be entitled to participate in the Retention Plan to the extent
of that portion of the Retention Amount specified for each Eligible Employee in
Schedule 4.2(1)(b);

(c)        the Purchaser will cause the Retention Amount to be distributed to
the Eligible Employees as follows:

(i)         the Corporation will pay to each Eligible Employee for whom a
Voluntary Termination Event has not occurred on or before the First Anniversary
Date, one-half (1/2) of that portion of the Retention Amount specified for each
such Eligible Employee in Schedule 4.2(1)(b), no later than thirty (30) days
following the First Anniversary Date; and

(ii)        the Corporation will pay to each Eligible Employee for whom a
Voluntary Termination Event has not occurred on or before the Second Anniversary
Date, the balance of that portion of the Retention Amount specified for each
such Eligible Employee in Schedule 4.2(1)(b), no later than thirty (30) days
following the Second Anniversary Date .

(d)        For greater certainty, the Corporation will be at liberty to cause
the Corporation to use any funds that are not required to be paid out to
Eligible Employees for the general purposes of the Corporation, and the portion
of the Retention Amount specified for each Eligible Employee in Schedule
4.2(1)(b) is inclusive of all vacation pay, and payment is subject to all
statutory deductions and withholdings.

(2)        Contractual and Regulatory Consents.  The Purchaser will use its best
efforts to assist the Vendors in obtaining all consents required to be obtained
in order to carry out the transactions contemplated hereby in compliance with
all laws and agreements binding upon them, including the consents referred to in
Schedule 3.1(6).

4.3 Joint Tax Covenants

The Purchaser will, at its cost or the cost of the Corporation or a Subsidiary,
prepare or cause to be prepared and filed all Tax Returns for the Corporation
for all tax periods ending on or prior to the Closing Date (including any Tax
periods ending on the Closing Date as a result of transactions contemplated by
this Agreement) which are filed after the Closing Date.  The Vendors will
cooperate with the Purchaser in regard to the preparation of the Tax Returns and
will provide to the Purchaser any information and documentation reasonably
requested by the Purchaser.  The Purchaser will consult with the Vendors during
the preparation of such Tax Returns and will permit the Vendors to review and
comment on each such Tax Return prior to filing.

- 44 -



                                                       ARTICLE 5 - CONDITIONS

5.1 Conditions to the Obligations of the Purchaser.

Notwithstanding anything herein contained, the obligation of the Purchaser to
complete the transactions provided for herein will be subject to the fulfilment
of the following conditions at or prior to the Closing Time, and the Vendors
covenant to use their best efforts to ensure that such conditions are fulfilled.

(1)        Accuracy of Representations and Warranties and Performance of
Covenants.  The representations and warranties of the Vendors contained in this
Agreement or in any documents delivered in order to carry out the transactions
contemplated hereby will be true and accurate on the date hereof and, at the
Closing Time, in all material respects with the same force and effect as though
such representations and warranties had been made as of the Closing Time
(regardless of the date as of which the information in this Agreement or in any
schedule or other document made pursuant hereto is given) provided that if any
such representation or warranty has during the Interim Period been rendered
inaccurate or false as a result of events that arise or circumstances that occur
as a result of the execution of this Agreement or the announcement of its
execution to the public, such representation or warranty will be deemed to not
be inaccurate or false to the extent such inaccuracy or falseness is caused by
such execution or announcement.  In addition, the Vendors will have complied
with all covenants and agreements herein agreed to be performed or caused to be
performed by them at or prior to the Closing Time in all material respects.  In
addition, the Vendors will have delivered to the Purchaser a certificate in form
satisfactory to the Purchaser’s solicitors, acting reasonably, confirming the
foregoing.

(2)        Material Adverse Changes.  During the Interim Period there will have
been no change in the Business or the Condition of the Business, howsoever
arising, except changes which have occurred in the ordinary course of the
Business and which, individually or in the aggregate, have not affected and may
not reasonably be expected to affect the Business or the Condition of the
Business in any material adverse respect, or changes that arise or circumstances
that occur as a result of the execution of this Agreement or the announcement of
its execution to the public. Without limiting the generality of the foregoing,
during the Interim Period:

(a)        no damage to or destruction of any material part of the property or
assets of the QNX Group will have occurred, whether or not covered by insurance;
and

(b)        none of the Key Employees will have resigned or have indicated their
intention to resign from employment with the QNX Group.

(3)        No Restraining Proceedings.  No order, decision or ruling of any
court, tribunal or regulatory authority having jurisdiction will have been made,
and no action or proceeding will be pending or threatened which, in the opinion
of counsel to the Purchaser, is likely to result in an order, decision or
ruling:

- 45 -

(a)        to disallow, enjoin, prohibit or impose any limitations or conditions
on the purchase and sale of the Purchased Shares contemplated hereby or the
right of the Purchaser to own the Purchased Shares; or

(b)        to impose any limitations or conditions which may have a material
adverse effect on the Business or the Condition of the Business.

(4)        Consents.  The consents listed in Schedule 5.1(4) have been obtained.

(5)        Employment Agreements.  All the Key Employee Employment Agreements,
the Dan Dodge Employment Agreement, and the Gordon Bell Employment Agreement to
be delivered pursuant to sections 4.1(8)(9) and (10) will have been delivered.

(6)        Closing of Other Vendor Agreements.  Prior to Closing, each of the
Other Vendors and the Purchaser will have executed and delivered an Other Vendor
Agreement.  Simultaneously with the completion of the transactions contemplated
by this Agreement, all of the transactions contemplated by all the Other Vendor
Agreements will have been completed.

(7)        Options.  Prior to Closing, all persons holding Options will have
either (a) given up and released their Options, (b) had their Options validly
terminated, or (c) exercised their Options and entered into an Other Vendor
Agreement, and the transactions contemplated under all such Other Vendor
Agreements will have been are completed, so that, upon the Closing, the
Purchaser will own and hold all of the issued and outstanding shares in the
capital of the Corporation and there will be no Options outstanding.

(8)        Intentionally Deleted.

(9)        Releases by Directors and Officers.  At the Closing Time, each person
who is a director or officer of the QNX Group and who is resigning as such will
have executed and delivered to the QNX Group and the Purchaser a release in form
satisfactory to the Purchaser acting reasonably.

(10)      Opinion of Vendors’ Counsel re Incorporated Vendors.  At the Closing
Time, the Purchaser will have received an opinion of legal counsel for the
Vendors in the form customary for a transaction of this kind satisfactory to the
solicitors for the Purchaser, acting reasonably, pertaining to each of the
Incorporated Vendors which opinion may rely on certificates of one or more
senior officers of the Incorporated Vendors as to factual matters and may rely
upon opinions of local counsel with respect to matters governed by Laws other
than the laws of the Province of Ontario and the federal laws of Canada
applicable in the Province of Ontario.

(11)      Opinion of Vendors’ Counsel re QNX Group.  At the Closing Time, the
Purchaser will have received an opinion of legal counsel for the Vendors in the
form customary for a transaction of this kind satisfactory to the solicitors for
the Purchaser, acting reasonably, pertaining to each of the QNX Group, which
opinion may rely on certificates of one or more senior officers of the QNX Group
as to factual matters and may rely upon opinions of local counsel with respect
to matters governed by Laws other than the laws of the Province of Ontario and
the federal laws of Canada applicable in the Province of Ontario.

- 46 -

5.2 Waiver or Termination by Purchaser.

The conditions contained in section 5.1 hereof are inserted for the exclusive
benefit of the Purchaser and may be waived in whole or in part by the Purchaser
at any time.  The Vendors acknowledge that the waiver by the Purchaser of any
condition or any part of any condition will constitute a waiver only of such
condition or such part of such condition, as the case may be, and will not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Vendors herein that corresponds or is related to such condition or such
part of such condition, as the case may be.  If any of the conditions contained
in section 5.1 hereof are not fulfilled or complied with as herein provided, the
Purchaser may, at or prior to the Closing Time at its option, rescind this
Agreement by notice in writing to the Vendors and in such event the Purchaser
will be released from all obligations hereunder and, unless the condition or
conditions which have not been fulfilled are reasonably capable of being
fulfilled or caused to be fulfilled by the Vendors, or the QNX Group, then the
Vendors will also be released from all obligations hereunder.

5.3 Conditions to the Obligations of the Vendors. 

Notwithstanding anything herein contained, the obligations of the Vendors to
complete the transactions provided for herein will be subject to the fulfilment
of the following conditions at or prior to the Closing Time, and the Purchaser
will use its best efforts to ensure that such conditions are fulfilled.

(1)        Accuracy of Representations and Warranties and Performance of
Covenants.  The representations and warranties of the Purchaser contained in
this Agreement or in any documents delivered in order to carry out the
transactions contemplated hereby will be true and accurate on the date hereof
and at the Closing Time, in all material respects with the same force and effect
as though such representations and warranties had been made as of the Closing
Time (regardless of the date as of which the information in this Agreement or
any such schedule or other document made pursuant hereto is given). In addition,
the Purchaser will have complied, in all material respects, with all covenants
and agreements herein agreed to be performed or caused to be performed by it at
or prior to the Closing Time.  In addition, the Purchaser will have delivered to
the Vendors a certificate in form satisfactory to the Vendors’ Solicitors,
acting reasonably, confirming the foregoing.

(2)        No Restraining Proceedings.  No order, decision or ruling of any
court, tribunal or regulatory authority having jurisdiction will have been made,
and no action or proceeding will be pending or threatened which, in the opinion
of counsel to the Vendors, is likely to result in an order, decision or ruling,
to disallow, enjoin or prohibit the purchase and sale of the Purchased Shares
contemplated hereby.

(3)        Shareholder Loans.  On or before the Closing Time, the Purchaser will
have advanced funds to the Corporation sufficient for the Corporation to satisfy
the Shareholder Loans, and the Purchaser shall not have taken any actions to
prevent the Corporation from satisfying the Shareholder Loans at the Closing
Time.

- 47 -

(4)        Share Purchases.  On or before the Closing Time, the Purchaser will
have (a) offered to acquire all of the other issued and outstanding shares of
the Corporation other than the Purchased Shares, (b) entered into Other Vendor
Agreements with all Other Vendors who have accepted the Purchaser’s offer, and
(c) completed the share purchase transactions with each Other Vendor who has
satisfied the conditions in his Other Vendor Agreement.

(5)        Payments.  The Purchaser will have made the payment set out in
Section 2.4(1).

5.4 Waiver or Termination by Vendors.

The conditions contained in section 5.3 hereof are inserted for the exclusive
benefit of the Vendors and may be waived in whole or in part by the Vendors at
any time.  The Purchaser acknowledges that the waiver by the Vendors of any
condition or any part of any condition will constitute a waiver only of such
condition or such part of such condition, as the case may be, and will not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Purchaser herein that corresponds or is related to such condition or such
part of such condition, as the case may be.  If any of the conditions contained
in section 5.3 hereof are not fulfilled or complied with as herein provided, the
Vendors may, at or prior to the Closing Time at their option, rescind this
Agreement by notice in writing to the Purchaser and in such event the Vendors
will each be released from all obligations hereunder and, unless the condition
or conditions which have not been fulfilled are reasonably capable of being
fulfilled or caused to be fulfilled by the Purchaser, then the Purchaser will
also be released from all obligations hereunder.

ARTICLE 6 - CLOSING

6.1 Closing Arrangements.

Subject to the terms and conditions hereof, the transactions contemplated herein
will be closed at the Closing Time at the offices of the Vendors’ Solicitors or
at such other place or places as may be mutually agreed upon by the Vendors and
the Purchaser. 

6.2 Documents to be Delivered.

At or before the Closing Time, the Vendors will execute, or cause to be
executed, and will deliver, or cause to be delivered, to the Purchaser all
documents, instruments and things which are to be delivered by the Vendors
pursuant to the provisions of this Agreement in form satisfactory to the
Purchaser’s solicitors, acting reasonably, and the Purchaser will execute, or
cause to be executed, and will deliver, or cause to be delivered, to the Vendors
all cheques or bank drafts and all documents, instruments and things which the
Purchaser is to deliver or to cause to be delivered pursuant to the provisions
of this Agreement in form satisfactory to the Vendors’ Solicitors, acting
reasonably.

- 48 -



ARTICLE 7- SURVIVAL AND LIMITATIONS OF REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Representations, Warranties and Covenants made by the Vendors.

The representations and warranties made by the Vendors and contained in this
Agreement, or contained in any document or certificate given in order to carry
out the transactions contemplated hereby, will survive the Closing,
notwithstanding the Closing or any investigation made by or on behalf of the
Purchaser or any other person or any knowledge of the Purchaser or any other
person, will continue in full force and effect for the benefit of the Purchaser,
subject to the following provisions of this section:

(1)        Except as provided in subsection (2) and (3) of this section, no
Claim may be made or brought by the Purchaser after the Second Anniversary Date.

(2)        Any Claim which is based upon or relates to the tax liability of the
QNX Group for a particular taxation year may be made or brought by the Purchaser
at any time prior to the expiration of the period (if any) during which an
assessment, reassessment or other form of recognized document assessing
liability for tax, interest or penalties in respect of such taxation year under
applicable tax legislation could be issued, assuming that the QNX Group, acting
reasonably, does not file any waiver or similar document extending such period
as otherwise determined.

(3)        Any Claim which is based upon or relates to the title to the
Purchased Shares or which is based upon intentional misrepresentation or fraud
by the Vendors may be made or brought by the Purchaser at any time.

After the expiration of the period of time referred to in subsection (1) of this
section, the Vendors will be released from all obligations and liabilities in
respect of the representations and warranties and covenants made by the Vendors
and contained in this Agreement or in any document or certificate given in order
to carry out the transactions contemplated hereby, except with respect to any
Claims made by the Purchaser in writing prior to the expiration of such period
and subject to the rights of the Purchaser to make any Claim permitted by
subsections (2) or (3) of this section.

7.2 Survival of Warranties by Purchaser.

The representations, warranties and covenants made by the Purchaser and
contained in this Agreement or contained in any document or certificate given in
order to carry out the transactions contemplated hereby will survive the Closing
and, notwithstanding the Closing or any investigation made by or on behalf of
the Vendors or any other person or any knowledge of the Vendors or any other
person, will continue in full force and effect for the benefit of the Vendors;
provided that no Claim for a breach of a representation or warranty may be made
or brought by the Vendors after the Second Anniversary Date.  After the
expiration of the said period of time, the Purchaser will be released from all
obligations and liabilities in respect of the representations and warranties
made by the Purchaser and contained in this Agreement or in any document or
certificate given in order to carry out the transactions contemplated hereby,
except with respect to any Claims made by the Vendors in writing prior to the
expiration of such period.

- 49 -

7.3 Limitations on Claims.

(1)        The amount of any damages which may be claimed by the Purchaser
pursuant to a Claim will be calculated to be the cost or loss to the Purchaser
after giving effect to:

(a)        any insurance proceeds available to the QNX Group in relation to the
matter which is the subject of the Claim; and

(b)        the value of any related, determinable tax benefits realized, or
which will (with reasonable certainty) be realized within a two year period
following the date of incurring such cost or loss, by the QNX Group or the
Purchaser in relation to the matter which is the subject of the Claim.

(2)        The Purchaser will not be entitled to make any Claim until the
aggregate amount of all damages, losses, liabilities and expenses incurred by
the Purchaser as a result of all misrepresentations and breaches of warranties
contained in this Agreement or contained in any document or certificate given in
order to carry out the transactions contemplated hereby, after taking into
account section 7.3(1), is equal to US$500,000 (the “Deductible Amount”).  After
the aggregate amount of such damages, losses, liabilities and expenses incurred
by the Purchaser exceeds the Deductible Amount, the Purchaser will only be
entitled to make Claims to the extent that such aggregate amount, after taking
into account the provisions of section 7.3(1), exceeds the Deductible Amount.

(3)        The Purchaser will not be entitled to make any Claim on account of
any Taxes relating to the liabilities of the QNX Group for non-Canadian sales
taxes for tax periods that end on or before the Audited Statements Date for
which a liability has been reserved against in the preparation of the Audited
Financial Statements until such time as the amount of all such unused reserves
have been applied against such liabilities.

(4)        Notwithstanding the foregoing or any other provisions in this
Agreement to the contrary, the Purchaser will be entitled to a Claim for, and
the Deductible Amount will not apply as a threshold nor be calculated with the
inclusion of any Claims, arising as a result of any claim against the
Corporation or the Purchaser by Other Vendors or by holders or former holders of
Options based on allegations that Options were not exercised properly prior to
the Closing Date or were not effectively cancelled or extinguished before the
Closing Date, or that shares in the capital of the Corporation sold to the
Purchaser were not properly or lawfully sold .

                                    ARTICLE 8 - INDEMNIFICATION AND SET-OFF

8.1 Indemnity for Claims.

- 50 -

Subject to the limitations set out in Article 7 and this Article 8, the Vendors
will indemnify the Purchaser, and the Purchaser will indemnify the Vendors, for
any Claims. The provisions of this Article 8 will apply to and be the exclusive
remedy for any Claim arising in respect of this Agreement or any certificate
delivered in connection with this Agreement.

8.2 Provisions Relating to Claims.

The following provisions will apply to any Claim by a party (the “Indemnified
Party”) against the other party (the “Indemnifying Party”) pursuant to this
Article 8:

(1)        Promptly after becoming aware of a Claim, the Indemnified Party will
provide to the Indemnifying Party written notice of the Claim specifying (to the
extent that information is available), the factual basis for the Claim, the
amount of the Claim, and if the amount is not determinable, an estimate of the
amount of the Claim if an estimate is feasible in the circumstances, and the
amount, if any, by which the Claim (together with all other Claims which have
arisen to date) exceeds the Deductible Amount.

(2)        Herein, an alleged liability of the QNX Group to any other person
will be referred to as a “Third Party Liability”).  The Purchaser will not
negotiate, settle, compromise or pay (except in the case of payment of a
judgment) any Third Party Liability as to which it proposes to assert a Claim,
except with the prior consent of the Vendors (which consent will not be
unreasonably withheld or delayed), unless there is a reasonable possibility that
such Third Party Liability may materially and adversely affect the Business, the
Condition of the Business or the Purchaser, in which case the Purchaser will
have the right, after notifying the Vendors, to negotiate, settle, compromise or
pay such Third Party Liability without prejudice to the Purchaser’s rights of
indemnification hereunder, or the Vendors’ right to dispute such Third Party
Liability or the amount of the loss related thereto. Also, in respect of any
Third Party Liability, including without limitation any alleged liability to a
Governmental Authority or any taxing authority, which is of a nature such that
the QNX Group is required by any Laws to make a payment to a third party before
the relevant procedure for challenging the existence or quantum of the alleged
liability can be implemented or completed, then the QNX Group or the Purchaser
may, notwithstanding the provisions of section 8.2(3) hereof, make such payment
without prejudice to its rights of indemnification hereunder.

(3)        With respect to any Third Party Liability, provided the Vendors first
admit the Purchaser’s right to indemnification for the amount of such Third
Party Liability which may at any time be determined or settled (which may be
subject to the limitations contained in sections 7.3 and 8.6), then in any
legal, administrative or other proceedings in connection with the matters
forming the basis of the Third Party Liability, the following procedures will
apply:

(a)        the Vendors will have the right to assume carriage of the compromise
or settlement of the Third Party Liability and the conduct of any related legal,
administrative or other proceedings, but the Purchaser and the QNX Group will
have the right and will be given the opportunity to participate in the defence
of the Third Party Liability, to consult with the Vendors in the settlement of
the Third Party Liability and the conduct of related legal, administrative and
other proceedings (including consultation with counsel) and to disagree on
reasonable grounds with the selection and retention of counsel, in which case
counsel satisfactory to the Vendors and the Purchaser will be retained by the
Vendors;

- 51 -

b)         the Vendors will co-operate with the Purchaser in relation to the
Third Party Liability, will keep it fully advised with respect thereto, will
provide it with copies of all relevant documentation as it becomes available,
will provide it with access to all records and files relating to the defence of
the Third Party Liability and will meet with representatives of the Purchaser at
all reasonable times to discuss the Third Party Liability; and

(c)        notwithstanding section 8.2(3)(a), the Vendors will not settle the
Third Party Liability or conduct any legal, administrative or other proceedings
in any manner which is reasonably likely to have a material adverse effect on
the Business, the Condition of the Business or the Purchaser, except with the
prior written consent of the Purchaser, which consent will not be unreasonably
withheld.

(4)        If, with respect to any Third Party Liability, the Vendors do not
admit the Purchaser’s right to indemnification or decline to assume carriage of
the settlement or of any legal, administrative or other proceedings relating to
the Third Party Liability, then the following provisions will apply:

(a)        the Purchaser, at its discretion, may assume carriage of the
settlement or of any legal, administrative or other proceedings relating to the
Third Party Liability and may defend or settle the Third Party Liability on such
terms as the Purchaser, acting in good faith, considers advisable; and

(b)        any cost, loss, damage or expense incurred or suffered by the
Purchaser and the QNX Group in the settlement of such Third Party Liability or
the conduct of any legal, administrative or other proceedings will be added to
the amount of the Claim.

(5)        The Indemnifying Party shall be subrogated to the claims and rights
of the Indemnified Party as against other persons and shall be entitled to seek
contribution from any other person with respect to any Claim paid by the
Indemnifying Party, except in the case where such subrogation is prohibited as
part of the settlement of the Third Party Liability or under any Laws.

8.3 Right of Set-Off.

The Purchaser will have the right to satisfy any amount from time to time owing
by it to the Vendors on account of the Purchase Price or otherwise by way of
set-off against any amount from time to time owing by the Vendors to the
Purchaser or the QNX Group, including any amount owing to the Purchaser pursuant
to the Vendors’ indemnification obligations pursuant to section 0 hereof.

- 52 -

8.4 Characterization of Payment of Claim.

The parties agree that the payment of any Claim will be treated as an adjustment
to the Purchase Price.

8.5 Obligation to Pay Claim.

In respect of any Claim, the Indemnifying Party will be responsible for making
an indemnity payment upon (i) the Indemnifying Party and the Indemnified Party
agreeing thereto in writing; (ii) the determination of a judgment of a court of
competent jurisdiction determining the amount of a Third Party Liability,
carriage of which was assumed by the Indemnifying Party; or (iii) the
determination of a judgment of a court in the Province of Ontario awarding
payment of such Claim by the Indemnifying Party to the Indemnified Party which
has not been stayed and for which all appeal periods have expired.  If any Claim
made by the Purchaser is not paid by the Vendors when due, the Purchaser shall
be entitled to be paid the amount of the Claim from moneys, if any, held in the
Escrow Account in accordance with section 8.7(1).

8.6 Vendors’ Maximum Liability for Claims.

(1)        Notwithstanding any other provision of this Agreement, the maximum
aggregate liability of the Vendors in respect of all Claims by the Purchaser
will be limited to no more than the moneys in the Escrow Account at any time,
provided that Claims based on intentional misrepresentation or fraud will not be
so limited, and it is understood and agreed that any Claims by the Purchaser
(other than Claims based on intentional misrepresentation or fraud) shall be
satisfied by a reduction of the Purchase Price pursuant to sections 2.2(3) and
8.4 and the release of moneys in the Escrow Account pursuant to section 8.7.

(2)        The maximum aggregate liability of the Purchaser in respect of all
Claims by the Vendors will be limited to no more than the Deductible Amount,
provided that Claims arising in respect of the Purchaser’s obligation to pay the
Purchase Price or fund the Retention Plan will not be so limited.

8.7 Procedure for Resolved Claims and Unresolved Claims.

(1)        Resolved Claims.  Subject to section 2.2(3), if, pursuant to section
8.5, the Vendors are obliged to make an indemnity payment to the Purchaser, the
Purchase Price will automatically be deemed to be reduced as of the Closing Date
pursuant to sections 2.2(3) and 8.4, and the Vendors and the Purchaser will
jointly direct the Escrow Agent, if any moneys are at that time still held in
the Escrow Account, to pay to the Purchaser from the funds held in the Escrow
Account an amount equal to the amount of the indemnity payment on account of the
indemnity payment.

(2)        Unresolved Claims. Subject to section 2.2(3), if, pursuant to section
8.2, the Purchaser will have made Claims against the Vendors that in the
aggregate exceed the Deductible Amount (or for which the Deductible Amount does
not apply), until such time as the Vendors’ obligation to make an indemnity
payment on account of any such Claims is settled or finally determined pursuant
to section 8.5 (all such Claims not settled or finally determined herein the
“Unresolved Claims”), and notwithstanding any other provision of this Agreement,
in respect of any payment to be made to the Vendors by the Escrow Agent pursuant
to sections 2.4(2) or (3), an amount equal to the aggregate of all the
Unresolved Claims then outstanding will be deducted and not paid to the Vendors
until such time as any such Unresolved Claim is finally determined.

- 53 -



                                                     ARTICLE 9 - ESCROW ACCOUNT

9.1 Escrow Arrangements.

On or before Closing, the Purchaser will establish an account (the “Escrow
Account”) at HSBC Bank Canada in Toronto or another financial institution
satisfactory to both the Vendors and the Purchaser pursuant to an escrow
agreement in form satisfactory to the parties hereto, all acting reasonably (the
“Escrow Agreement”) and will provide to the Vendors security for the due
performance of Purchaser’s obligations to pay the Purchase Price under this
Agreement in the form of a cash deposit in the amount of the Escrow Amount to
the Escrow Account.  Alternatively, provided that the Vendors and Purchaser
agree, the parties will, on or before Closing enter into other security
arrangements satisfactory to the parties.

9.2 Escrow Agreement.

On or before Closing, the Purchaser and the Vendors will enter into the Escrow
Agreement with the Escrow Agent, or such other documents as are appropriate if
other security arrangements are agreed to by the parties.

ARTICLE 10 - GENERAL PROVISIONS

10.1 Further Assurances.

Each of the Vendors and the Purchaser hereby covenants and agrees that at any
time and from time to time after the Closing Date it will, upon the request of
the others, do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances and assurances as may be required for the better carrying out and
performance of all the terms of this Agreement.

10.2 Remedies Cumulative.

The rights and remedies of the parties under this Agreement are cumulative and
in addition to and not in substitution for any rights or remedies provided by
law.  Any single or partial exercise by any party hereto of any right or remedy
for default or breach of any term, covenant or condition of this Agreement does
not waive, alter, affect or prejudice any other right or remedy to which such
party may be lawfully entitled for the same default or breach.

10.3 Notices.

- 54 -

(1)        Any notice, designation, communication, request, demand or other
document, required or permitted to be given or sent or delivered hereunder to
any party hereto will be in writing and will be sufficiently given or sent or
delivered if it is:

(a)        delivered personally to an officer or director of such party;

(b)        sent to the party entitled to receive it by registered mail, postage
prepaid, mailed in Canada, or

(c)        sent by telecopy machine.

(2)        Notices will be sent to the following addresses or telecopy numbers:

(a)        in the case of the Vendors,

c/o Borden Ladner Gervais LLP
World Exchange Plaza
100 Queen Street
Suite 1100
Ottawa ON  K1P 1J9

Attention:  Jeremy Farr

Fax: 613 230-8842

(b)        in the case of the Purchaser,

Harman Canada Co.
c/o Harman International Industries, Incorporated
8500 Balboa Boulevard
Northridge, California, 91329

Attention:  Ed Summers, Vice President and General Counsel

Fax:  (818) 891-7345

with a copy to:

Davis & Company
1 First Canadian Place
100 King Street West
Suite 5600, Toronto, Ontario
M5X 1E2

Attention: Sandra Appel

Fax:  (416) 365-7886

- 55 -

or to such other address or telecopier number as the party entitled to or
receiving such notice, designation, communication, request, demand or other
document shall, by a notice given in accordance with this section, have
communicated to the party giving or sending or delivering such notice,
designation, communication, request, demand or other document.

(3)        Any notice, designation, communication, request, demand or other
document given or sent or delivered as aforesaid shall:

(a)        if delivered as aforesaid, be deemed to have been given, sent,
delivered and received on the date of delivery;

(b)        if sent by mail as aforesaid, be deemed to have been given, sent,
delivered and received (but not actually received) on the fourth Business Day
following the date of mailing, unless at any time between the date of mailing
and the fourth Business Day thereafter there is a discontinuance or interruption
of regular postal service, whether due to strike or lockout or work slowdown,
affecting postal service at the point of dispatch or delivery or any
intermediate point, in which case the same will be deemed to have been given,
sent, delivered and received in the ordinary course of the mails, allowing for
such discontinuance or interruption of regular postal service: and

( c)       if sent by telecopy machine, be deemed to have been given, sent,
delivered and received on the date the sender receives the telecopy answer back
confirming receipt by the recipient.

10.4 Counterparts.

This Agreement may be executed by original or by facsimile copies, in several
counterparts, each of which so executed will be deemed to be an original, and
such counterparts together will constitute but one and the same instrument.

10.5 Expenses of Parties.

Each of the parties hereto will bear all expenses incurred by it in connection
with this Agreement including, without limitation, the charges of their
respective counsel, accountants, financial advisors and finders.

10.6 Brokerage and Finder’s Fees.

The Vendors jointly and severally agree to indemnify the Purchaser and the QNX
Group and hold each of them harmless in respect of any claim for brokerage or
other commissions relative to this Agreement or the transactions contemplated
hereby which is caused by actions of the Vendors.  The Purchaser will indemnify
the Vendors and hold them harmless in respect of any claim for brokerage or
other commissions relative to this Agreement or to the transactions contemplated
hereby which is caused by actions of the Purchaser or any of its Affiliates.

- 56 -

10.7 Announcements.

No announcement with respect to this Agreement will be made by any party hereto
without the prior approval of the other parties.  The foregoing will not apply
to any announcement by any party required in order to comply with Laws
pertaining to timely disclosure, provided that such party consults with the
other parties before making any such announcement.

10.8 Assignment.

The rights of the Vendors hereunder will not be assignable without the written
consent of the Purchaser.  The rights of the Purchaser hereunder will not be
assignable without the written consent of the Vendors.

10.9 Successors and Assigns.

This Agreement will be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Nothing herein,
express or implied, is intended to confer upon any person, other than the
parties hereto and their respective heirs, executors, administrators, successors
and assigns, any rights, remedies, obligations or liabilities under or by reason
of this Agreement.

10.10 Entire Agreement.

This Agreement and the schedules referred to herein constitute the entire
agreement between the parties hereto and supersede all prior agreements,
representations, warranties, statements, promises, information, arrangements and
understandings, whether oral or written, express or implied, with respect to the
subject matter hereof.  None of the parties hereto will be bound or charged with
any oral or written agreements, representations, warranties, statements,
promises, information, arrangements or understandings not specifically set forth
in this Agreement, unless expressly made having reference hereto, or in the
schedules, documents and instruments to be delivered on or before the Closing
Date pursuant to this Agreement.  The parties hereto further acknowledge and
agree that, in entering into this Agreement and in delivering the schedules,
documents and instruments to be delivered on or before the Closing Date, they
have not in any way relied, and will not in any way rely, upon any oral or
written agreements, representations, warranties, statements, promises,
information, arrangements or understandings, express or implied, not
specifically set forth in this Agreement, unless expressly made having reference
hereto, or in such schedules, documents or instruments.

10.11 Waiver.

Any party hereto which is entitled to the benefits of this Agreement may, and
has the right to, waive any term or condition hereof at any time on or prior to
the Closing Time provided, however, that such waiver will be evidenced by
written instrument duly executed on behalf of such party.


- 57 -

10.12 Amendments.

No modification or amendment to this Agreement may be made unless agreed to by
the parties hereto in writing.

            IN WITNESS WHEREOF the parties hereto have duly executed this
agreement as of the day and year first written above.

HARMAN CANADA CO.

Per:

     

/s/ Edwin C. Summers

Authorized Officer

     

/s/ Dan Dodge





DAN DODGE

     

/s/ Gordon Bell

GORDON BELL

     

2056805 ONTARIO INC.

Per:

     

/s/ Dan Dodge

Authorized Officer

     

1133547 ALBERTA INC.

Per:

     

/s/ Gordon Bell

Authorized Officer

     

/s/ Dan Dodge

DAN DODGE in his capacity as Trustee
of the Dodge Family Trust

     

/s/ Penelope Dodge

PENELOPE DODGE in her capacity as
Trustee of the Dodge Family Trust

     

/s/ Gordon Bell

GORDON BELL in his capacity as
Trustee of the Bell Family Trust

     

/s/ Mary Fyfe

MARY FYFE in her capacity as Trustee
of the Bell Family Trust



